Exhibit 10.1

 

 

 

 

 

LOGO [g878191ex10_1logo.jpg]

CREDIT AGREEMENT

dated as of

February 18, 2015

among

LOGMEIN, INC.,

and

LOGMEIN IRELAND HOLDING COMPANY LIMITED,

as the Borrowers,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Joint Bookrunner and Sole Lead Arranger

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. Definitions

  1   

SECTION 1.01

Defined Terms

  1   

SECTION 1.02

Classification of Loans and Borrowings

  26   

SECTION 1.03

Terms Generally

  26   

SECTION 1.04

Accounting Terms; GAAP

  26   

ARTICLE II. The Credits

  27   

SECTION 2.01

Commitments

  27   

SECTION 2.02

Loans and Borrowings

  27   

SECTION 2.03

Requests for Revolving Borrowings

  28   

SECTION 2.04

Determination of Dollar Amounts

  29   

SECTION 2.05

[Reserved.]

  29   

SECTION 2.06

Letters of Credit

  29   

SECTION 2.07

Funding of Borrowings

  33   

SECTION 2.08

Interest Elections

  34   

SECTION 2.09

Termination and Reduction of Commitments

  36   

SECTION 2.10

Repayment of Loans; Evidence of Debt

  36   

SECTION 2.11

Prepayment of Loans

  37   

SECTION 2.12

Fees

  38   

SECTION 2.13

Interest

  39   

SECTION 2.14

Alternate Rate of Interest

  40   

SECTION 2.15

Increased Costs

  41   

SECTION 2.16

Break Funding Payments

  42   

SECTION 2.17

Taxes; Payments Free of Taxes

  43   

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

  47   

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

  50   

SECTION 2.20

Defaulting Lenders

  51   

SECTION 2.21

Expansion Option; Incremental Facilities

  52   

SECTION 2.22

Judgment Currency

  54   

ARTICLE III. Representations and Warranties

  54   

SECTION 3.01

Organization; Powers

  54   

SECTION 3.02

Authorization; Enforceability

  54   

SECTION 3.03

Governmental Approvals; No Conflicts

  55   

SECTION 3.04

Financial Condition; No Material Adverse Change

  55   

SECTION 3.05

Properties

  55   

SECTION 3.06

Litigation and Environmental Matters

  56   

SECTION 3.07

Compliance with Laws and Agreements

  56   

SECTION 3.08

Investment Company Status

  56   

SECTION 3.09

Taxes

  56   

SECTION 3.10

ERISA

  56   

SECTION 3.11

Disclosure

  57   

SECTION 3.12

Anti-Corruption Laws and Sanctions

  57   

SECTION 3.13

Subsidiaries

  57   

SECTION 3.14

Federal Regulations

  57   

SECTION 3.15

Security Interest in Collateral

  57   

SECTION 3.16

Employment Matter

  58   



--------------------------------------------------------------------------------

SECTION 3.17

No Default

  58   

SECTION 3.18

Tax Residence

  58   

ARTICLE IV. Conditions

  58   

SECTION 4.01

Effective Date

  58   

SECTION 4.02

Each Credit Event

  60   

ARTICLE V. Affirmative Covenants

  61   

SECTION 5.01

Financial Statements; Ratings Change and Other Information

  61   

SECTION 5.02

Notices of Material Events

  62   

SECTION 5.03

Existence; Conduct of Business

  62   

SECTION 5.04

Payment of Obligations

  62   

SECTION 5.05

Maintenance of Properties; Insurance

  63   

SECTION 5.06

Books and Records; Inspection Rights

  63   

SECTION 5.07

Compliance with Laws

  63   

SECTION 5.08

Use of Proceeds and Letters of Credit

  64   

SECTION 5.09

Additional Borrowers; Removal of Borrowers

  64   

SECTION 5.10

Additional Subsidiaries

  65   

SECTION 5.11

Additional Collateral; Further Assurances

  66   

SECTION 5.12

Status of Obligations

  67   

ARTICLE VI. Negative Covenants

  67   

SECTION 6.01

Indebtedness

  67   

SECTION 6.02

Liens

  69   

SECTION 6.03

Fundamental Changes, and Conduct of Business

  70   

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

  71   

SECTION 6.05

Swap Agreements

  73   

SECTION 6.06

Restricted Payments

  73   

SECTION 6.07

Transactions with Affiliates; Sale and Leaseback Transactions

  73   

SECTION 6.08

Restrictive Agreements

  74   

SECTION 6.09

Capital Expenditures

  75   

SECTION 6.10

Financial Covenants

  75   

ARTICLE VII. Events of Default

  75   

ARTICLE VIII. The Administrative Agent

  78   

ARTICLE IX. Miscellaneous

  81   

SECTION 9.01

Notices

  81   

SECTION 9.02

Waivers; Amendments

  83   

SECTION 9.03

Expenses; Indemnity; Damage Waiver

  85   

SECTION 9.04

Successors and Assigns

  86   

SECTION 9.05

Survival

  91   

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

  91   

SECTION 9.07

Severability

  92   

SECTION 9.08

Right of Setoff

  92   

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

  92   

SECTION 9.10

WAIVER OF JURY TRIAL

  93   

SECTION 9.11

Headings

  93   

SECTION 9.12

Confidentiality

  93   

SECTION 9.13

Material Non-Public Information

  94   

SECTION 9.14

Authorization to Distribute Certain Materials to Public-Siders

  94   



--------------------------------------------------------------------------------

SECTION 9.15

Interest Rate Limitation

  94   

SECTION 9.16

USA PATRIOT Act

  95   

SECTION 9.17

Appointment for Perfection

  95   

SECTION 9.18

Liability for Obligations

  95   

SECTION 9.19

Non-U.S Collateral Documents

  95   

ARTICLE X. GUARANTEE

  96   



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01A — Commitments Schedule 3.06 — Disclosed Matters Schedule 3.13 —
Subsidiaries Schedule 6.01 — Existing Indebtedness Schedule 6.02 — Existing
Liens Schedule 6.08 — Existing Restrictions

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption Exhibit B — Form of Borrower
Accession Agreement Exhibit C-1 — U.S. Tax Certificate (For Non-U.S. Lenders
that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit C-2 —
U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes) Exhibit C-3 — U.S. Tax Certificate (For Non-U.S.
Participants that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-4 — U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit D-1 — Form of
Subsidiary Guarantee Agreement for Domestic Subsidiaries. Exhibit D-2 — Form of
Subsidiary Guarantee Agreement for Foreign Subsidiaries Exhibit E — Form of
Increasing Lender Agreement Exhibit F — Form of Augmenting Lender Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of February 18, 2015, among
LOGMEIN, INC., a Delaware corporation, LOGMEIN IRELAND HOLDING COMPANY LIMITED,
an Irish incorporated limited liability company, (together with each Additional
Borrower (as defined below) each a “Borrower” and, collectively, the
“Borrowers”), the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person (other than an existing Subsidiary), or any business or
division of any Person (other than an existing Subsidiary), (b) the acquisition
of in excess of fifty percent (50%) of the stock (or other Equity Interest) with
ordinary voting power of any Person (other than an existing Subsidiary), or
(c) the acquisition of another Person (other than an existing Subsidiary) by a
merger, amalgamation or consolidation or any other combination with such Person.

“Additional Borrower” means any Person that becomes a Borrower pursuant to
Section 5.09(a).

“Additional Lender” has the meaning assigned to such term in Section 2.21.

“Adjusted EBITDA” means, with respect to LMI and its Subsidiaries for any
period, (a) Net Income of LMI and its Subsidiaries for such period, plus (b) to
the extent deducted in the calculation of such Net Income for such period, the
sum of (i) Interest Expense; (ii) depreciation expense and amortization expense
(including, without limitation the depreciation of fixed assets and the
amortization of intangible assets); (iii) provision for income tax; (iv) other
non-cash charges, costs and expenses (including, but not limited to, stock-based
compensation expense), but only to the extent such non-cash charges, costs and
expenses are not reserved for a cash charge to be taken in any subsequent
period; (v) expenses incurred in connection with the Transactions;
(vi) non-recurring charges, costs and expenses incurred during such period in
connection with proposed or closed acquisitions (including, without limitation,
legal costs, accounting fees and contingent retention bonuses), incurrence of
indebtedness or issuance of equity (in each case, whether or not consummated)
provided that the amount added back pursuant to this clause (vi) shall not
constitute more than 15% of Adjusted EBITDA for such period; (vii) litigation
related charges, costs and expenses (including without limitation, legal costs
associated with the defense of claims brought against LMI and its Subsidiaries
related to

 

1



--------------------------------------------------------------------------------

intellectual property infringement claims and other material litigation, and the
related settlement cost of such litigation, provided that the amount added back
pursuant to this clause (vii) shall not constitute more than 15% of Adjusted
EBITDA for such period; (viii) charges, losses and expenses incurred in
connection with one-time, non-recurring events, provided that the amount added
back pursuant to this clause (viii) shall not constitute more than 15% of
Adjusted EBITDA for such period; (ix) charges, losses and expenses during such
period related to foreign currency exchanges, conversions and/or contracts;
(x) losses from sales of property or assets, other than from sales in the
ordinary course of business; and (xi) extraordinary losses; minus (c) to the
extent included in the calculation of Net Income, the sum of (i) gains from
sales of property or assets, other than from sales in the ordinary course of
business; (ii) interest income; (iii) other non-cash income and gains;
(iv) income and gains during such period related to foreign currency exchanges,
conversions and/or contracts and (v) extraordinary gains, in each case
determined in accordance with GAAP.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and any of its Affiliates
selected by it to act as administrative agent for any of the facilities provided
hereunder, together with its successors and assigns in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.

“Agent Party” has the meaning assigned to it in Section 9.01(d).

“Aggregate Commitment” means the aggregate amount of the Commitments of all of
the Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$100,000,000.

“Agreed Currencies” means (a) U.S. Dollars, (b) Euro, (c) Pounds Sterling and
(d) any other freely traded currency acceptable to all of the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
the Adjusted LIBO Rate for any day shall be based on the LIBO Rate at

 

2



--------------------------------------------------------------------------------

approximately 11:00 a.m. London time on such day, subject to the interest rate
floors set forth therein. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, or
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Applicable Rate for Eurocurrency Loans”, “Applicable Rate for ABR Loans” or
“Applicable Rate for Commitment Fee”, as the case may be, based on the
Consolidated Total Leverage Ratio applicable on such date:

 

Pricing Level

   Consolidated Total
Leverage Ratio    Applicable Rate for
Eurocurrency Loans     Applicable
Rate for ABR
Loans     Applicable
Rate for
Commitment
Fee  

1

   < 1.00:1.00      1.500 %      0.500 %      0.200 % 

2

   ³ 1.00:1.00 and
<2.00:1.00      1.750 %      0.750 %      0.250 % 

3

   ³ 2.00:1.00      2.00 %      1.00 %      0.300 % 

For purposes of the foregoing, (a) the Consolidated Total Leverage Ratio shall
be determined as of the end of each fiscal quarter of LMI and its Subsidiaries
based on the financial statements delivered pursuant to Section 5.01(a) or
(b) and the corresponding certificate delivered pursuant to Section 5.01(c); and
(b) each change in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such financial statements and certificate indicating such change and ending on
the date immediately preceding the effective date of the next change in the
Applicable Rate; provided that Pricing Level 3 set forth above shall apply if
LMI fails to deliver the consolidated financial statements required to be
delivered

 

3



--------------------------------------------------------------------------------

by it pursuant to Section 5.01(a) or (b) or the corresponding certificate
required to be delivered by it pursuant to Section 5.01(c), during the period
from the expiration of the time for delivery thereof until such financial
statements and certificate are delivered. Pricing Level 1 set forth above shall
apply during the period commencing on and including the Effective Date and
ending on the date immediately preceding the delivery of financial statements
covering the fiscal quarter of LMI and its Subsidiaries ending March 31, 2015
pursuant to Section 5.01(b) and the corresponding certificate pursuant to
Section 5.01(c).

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in accordance with the terms of this Agreement.

“Banking Services” means any of the following bank services provided to any
Borrower or any Subsidiary by any Banking Services Provider: (a) credit cards
for commercial customers (including “commercial credit cards” and purchasing
cards), (b) stored value cards, (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services), (d) foreign exchange
services and facilities and (e) any other banking services or facilities
provided to any Borrower or any Subsidiary by any Banking Services Provider that
any Borrower agrees in writing constitutes a “Secured Banking Services
Obligation”.

“Banking Services Agreement” means any agreement entered into in connection with
Banking Services.

“Banking Services Provider” means any Person that (a) is a Lender or an
Affiliate of a Lender at the time it enters into the applicable Banking Services
Agreement, in its capacity as a party thereto, or (b) with respect to any
Banking Services Agreement existing as of the Effective Date, is a Lender or an
Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, examiner, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the

 

4



--------------------------------------------------------------------------------

jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means each of LMI, LMI Ireland and each Additional Borrower.

“Borrower Accession Agreement” means the Borrower Accession Agreement, between
the Administrative Agent and an Additional Borrower relating to such Additional
Borrower which is to become a Borrower hereunder at any time on or after the
Effective Date, the form of which is attached hereto as Exhibit B.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Newton, Massachusetts are authorized
or required by law to remain closed; provided that, when used in connection with
a Eurocurrency Loan, the term “Business Day” shall also exclude any day that is
not a Target Day.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of LMI and its Subsidiaries
prepared in accordance with GAAP, excluding expenditures made for Permitted
Acquisitions.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Interest Expense” means, with respect to LMI and its Subsidiaries for any
period, the portion of the Interest Expense for such period which is paid in
cash.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the issued and outstanding Voting Stock of LMI; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of LMI by Persons who are not Continuing Directors.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing are Revolving Loans.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and any and all other property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Administrative Agent, on behalf of the Secured Parties, to secure the
Secured Obligations. For greater certainty, the term “Collateral” excludes all
“Excluded Property” as defined in Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create or perfect Liens to secure the Secured Obligations,
including all other security agreements, pledge agreements, mortgages, deeds of
trust, loan agreements, notes, guarantees, subordination agreements, pledges,
powers of attorney, consents, assignments, contracts, fee letters, notices,
leases and all other written matter whether heretofore, now or hereafter
executed by LMI or any of its Subsidiaries and delivered to the Administrative
Agent.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.

“Communications” has the meaning assigned to it in Section 9.01(d).

“Computation Date” has the meaning assigned to it in Section 2.04.

 

6



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of LMI and its Subsidiaries,
consolidated in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, with respect to LMI and its
Subsidiaries for any period, the ratio of (a) Adjusted EBITDA for such period to
(b) Cash Interest Expense for such period.

“Consolidated Total Leverage Ratio” means as of any date of determination, the
ratio of (a) the sum of (i) the balance sheet amount of Indebtedness (other than
Indebtedness under clause (l) of the definition of “Indebtedness”) of LMI and
its Subsidiaries on such date of determination plus (ii) the stated amount of
all outstanding Letters of Credit on such date of determination to (b) Adjusted
EBITDA for the most recent Reference Period ending prior to such date of
determination for which the Borrowers have delivered Financial Statements, in
each case determined on a pro forma basis to give effect to any Permitted
Acquisitions or any material disposition of any business or assets consummated
during the period commencing on the first day of such Reference Period and
ending on such date of determination, in each case as if such transaction
occurred on the first day of such Reference Period.

“Continuing Director” means (a) any member of the Board of Directors of LMI who
was a director of LMI on the Effective Date, and (b) any individual who becomes
a member of the Board of Directors of LMI after the Effective Date if such
individual was approved, appointed or nominated for election to the Board of
Directors by a majority of the then Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified any Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a

 

7



--------------------------------------------------------------------------------

condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by any Borrower or any Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that such Lender will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance satisfactory to the Administrative Agent, or
(d) has become the subject of a Bankruptcy Event

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dollar Amount” of any currency at any date means (a) if such currency is U.S.
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency, the equivalent in such currency of U.S. Dollars, calculated on the
basis of the Exchange Rate for such currency on or as of the most recent
Computation Date.

“Domestic Borrower” means LMI and any other Borrower that is incorporated or
organized under the laws of the United States or its territories or possessions.

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States or its territories or possessions, excluding
(a) any such Subsidiary all or substantially all of the assets of which are
Equity Interests (or Equity Interests and debt interests) in a Foreign
Subsidiary (or Foreign Subsidiaries) and (b) any such Subsidiary that is owned
by a Foreign Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Bank or any of its respective Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

8



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (excluding in each case any rights pursuant to a purchase,
merger or acquisition agreement for an Acquisition that is permitted pursuant to
this Agreement).

“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date means the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m. London time on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

9



--------------------------------------------------------------------------------

“Euro” or “€” means the single currency of the participating member states of
the European Union.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to LMI and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent in consultation with LMI or, in the event no such
service is selected, such Exchange Rate shall instead be calculated on the basis
of the arithmetical average of the spot rates of exchange of the Administrative
Agent for such Foreign Currency on the London market at 11:00 a.m., Local Time,
on such date for the purchase of U.S. Dollars with such Foreign Currency, for
delivery two (2) Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent in consultation with LMI may use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error.

“Excluded Swap Obligations” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Subsidiary Guarantor) as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Subsidiary Guarantor, or the grant of such security interest, becomes
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such
Subsidiary Guarantor is a “financial entity,” as defined in
Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor provision
thereto), at the time the Guarantee of such Subsidiary Guarantor, or the grant
of such security interest, becomes or would become effective with respect to
such related Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, branch profits Taxes and alternative minimum Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment requested by LMI under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (g), and (d) any U.S. Federal withholding Taxes imposed
under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(together with any law implementing such agreements).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the applicable Borrower.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“Foreign Borrower” means any Borrower that is not incorporated or organized
under the laws of the United States or its territories or possessions.

 

11



--------------------------------------------------------------------------------

“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.

“Foreign Currency Exposure” has the meaning assigned to such term in Section
2.11(c).

“Foreign Currency Sublimit” means $25,000,000.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not incorporated or organized
under the laws of the United States or its territories or possessions, or a
Subsidiary that is incorporated under the laws of the United States or its
territories or possessions but is not a Domestic Subsidiary as defined in this
Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means any Subsidiary that, together with its
Subsidiaries, accounts for less than two percent (2.0%) of Adjusted EBITDA and
less than two percent (2.0%) of the book value of all assets (other than
goodwill) of LMI and its Subsidiaries for the most

 

12



--------------------------------------------------------------------------------

recent Reference Period preceding the date thereof for which LMI has delivered
Financial Statements; provided that the aggregate Adjusted EBITDA of all
Immaterial Subsidiaries may not exceed five percent (5.0%) of Adjusted EBITDA
and the aggregate book value of assets (other than goodwill) of all Immaterial
Subsidiaries may not exceed five percent (5.0%) of the book value of all assets
of LMI and its Subsidiaries for the most recent Reference Period preceding the
date thereof for which LMI has delivered Financial Statements.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out and (l) obligations, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under (i) any and all Swap Agreements, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction; provided that Indebtedness of any Person shall not
include unearned revenue to the extent recorded as a liability by such Person.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
January 2015 relating to LMI and the Transactions.

 

13



--------------------------------------------------------------------------------

“Interest Election Request” means a request by any Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, for any period, total interest expense of LMI and its
Subsidiaries for such period with respect to all outstanding Indebtedness
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months or less than one month)
thereafter, as the Borrowers may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period for any Agreed
Currency, the rate per annum (rounded to the same number of decimal places as
the LIBO Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for such Agreed Currency for the longest period for which the
LIBO Screen Rate is available for such Agreed Currency) that is shorter than the
Impacted Interest Period; and (b) the LIBO Screen Rate for such Agreed Currency
for the shortest period (for which that LIBO Screen Rate is available (for such
Agreed Currency) that exceeds the Impacted Interest Period, in each case, at
such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and any other Lender
designated by LMI and reasonably acceptable to the Administrative Agent, in its
respective capacity as issuer of Letters of Credit hereunder, and any successor
in such capacity as provided in Section 2.06(i). Any Issuing Bank may, with the
approval of the Administrative Agent,

 

14



--------------------------------------------------------------------------------

arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of any
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes each Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Agreed
Currency and for any Interest Period, the London interbank offered rate for such
Agreed Currency as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for such Agreed Currency)
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Target Days prior to the commencement of such Interest Period; provided that if
the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable Agreed Currency then
the LIBO Rate shall be the Interpolated Rate; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

15



--------------------------------------------------------------------------------

“LMI” means LogMeIn, Inc., a Delaware corporation.

“LMI Ireland” means LogMeIn Ireland Holding Company Limited, an Irish
incorporated limited liability company.

“Loan Documents” means, collectively, this Agreement, each Subsidiary Guarantee
Agreement and each supplement thereto, each promissory note delivered pursuant
to this Agreement, each Letter of Credit application, the Collateral Documents,
the Post-Closing Letter and any other agreements, instruments, documents and
certificates executed by or on behalf of any Loan Party and delivered to or in
favor of the Credit Parties concurrently herewith or hereafter in connection
with the Transactions hereunder (but, for avoidance of doubt, excluding any Swap
Agreements and Banking Services Agreements). Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to such Loan Document as the same
may be in effect at any and all times such reference becomes operative.

“Loan Parties” means each Borrower and each Subsidiary Guarantor.

“Loans” means the loans made by the Lenders to any Borrower pursuant to this
Agreement.

“Local Time” means (a) in the case of a Loan, Borrowing or LC Disbursement
denominated in U.S. Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency, local time (it
being understood that such local time shall mean London, England time unless LMI
is otherwise notified by the Administrative Agent).

“Lower Priced Period” has the meaning assigned to it in Section 2.13.

“Massachusetts Securities Corporation” means any Domestic Subsidiary that is
classified as a “security corporation” by the Massachusetts Department of
Revenue pursuant to Massachusetts General Law c. 63, § 38B.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of LMI and its
Subsidiaries taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent or the
Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of LMI and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the notional amount of the swap obligations
with respect to such Swap Agreement.

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

 

16



--------------------------------------------------------------------------------

“Maturity Date” means February 18, 2020.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of LMI
and its Subsidiaries, determined on a consolidated basis in accordance with
GAAP; excluding (a) the income (or deficit) of any entity accrued prior to the
date it becomes a Subsidiary of LMI or is merged into or consolidated with LMI,
(b) the income (or deficit) of any such entity (other than a Subsidiary of LMI)
in which LMI or any Subsidiary has an ownership interest, except to the extent
that any such income is actually received by LMI or such Subsidiary in the form
of dividends or similar distributions, and (c) the undistributed earnings of any
Subsidiary of LMI to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
legal requirement applicable to such Subsidiary.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (b) has been
approved by the Required Lenders.

“Non-Loan Party Subsidiary” means any Subsidiary that is not a Loan Party.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Borrower of any proceeding under any debtor
relief laws naming any Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

17



--------------------------------------------------------------------------------

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in such Foreign Currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for such Foreign Currency as determined above and in an amount
comparable to the unpaid principal amount of the related Borrowing or LC
Disbursement, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such Foreign Currency.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Parties” means the Borrowers or any of their respective Affiliates.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by any Borrower or any Subsidiary
that satisfies all of the following conditions:

(a) both before and immediately after giving effect to such Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith, no Default
or Event of Default shall have occurred and be continuing;

(b) both before and immediately after giving effect to such Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith, (i) the
Borrowers shall be in compliance on a Pro Forma Basis with the financial
covenant set forth in Section 6.10(a) and (ii) the aggregate consideration paid
in connection with such Acquisition or Acquisitions (including all cash
consideration paid, all transaction costs incurred and all Indebtedness incurred
or assumed in connection therewith, and the amount payable under any earn-out
obligations in connection therewith as reasonably calculated on the date of such
Acquisition) shall not exceed $25,000,000, in the aggregate for all such
Permitted Acquisitions during the term of this Agreement; provided, however,
that the limit on aggregate consideration set forth in clause (b)(ii) will not
apply to any Acquisition (A) consummated when Consolidated Total Leverage Ratio
on a Pro Forma Basis does not exceed 2.25 to 1.00, or (B) funded solely with
Equity Interests or the proceeds of Equity Interests, and any consideration paid
in respect of any such Acquisition described in clause (A) or (B) of this
proviso shall not be counted against such limit on aggregate consideration in
clause (b)(ii);

(c) if the aggregate consideration paid in connection with such Acquisition
(including all cash consideration paid, all transaction costs incurred and all
Indebtedness incurred or assumed in connection therewith, and the maximum amount
payable under any earn-out obligations in connection therewith as reasonably
calculated on the date of such Acquisition) exceeds $25,000,000, LMI shall have
delivered to the Administrative Agent a certificate demonstrating

 

18



--------------------------------------------------------------------------------

financial covenant compliance on a Pro Forma Basis, together with copies of
corresponding pro forma financial statements, in each case in form and detail
reasonably satisfactory to the Administrative Agent;

(d) such Acquisition shall not be actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose Equity
Interests are to be acquired; and

(e) in the case of an Acquisition involving the merger, amalgamation or
consolidation of any Loan Party, the surviving entity shall be a Loan Party or
shall become a Loan Party, in each case, to the extent required in accordance
with Section 5.10.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) Liens in respect of judgments, orders or awards that do not constitute an
Event of Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances
(including matters of record, minor defects and irregularities in title) on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
any Borrower or any Subsidiary;

(g) the interests of lessors and leasees (and any Liens on the interests of any
lessor or leasee) under leases; and

(h) the interests of licensors and licensees (and any Liens on the interests of
any licensors or licensee) under license agreements;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

19



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) marketable securities that are listed as such on LMI’s Financial Statements;
and

(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Post-Closing Letter” means that certain Post-Closing Letter between LMI and the
Administrative Agent, dated as of the date hereof.

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

 

20



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its office
located in New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to any Acquisition, that the Borrowers are
in pro forma compliance with the applicable financial covenants set forth in
Section 6.10 (or any more restrictive financial ratio required hereunder, as
applicable), recomputed (a) as if such Acquisition (including the incurrence or
assumption of any Indebtedness in connection therewith) had occurred on the
first day of the most recent Reference Period preceding the date of such
Acquisition for which the Borrowers have delivered Financial Statements,
(b) with Indebtedness, cash and Cash Equivalent Investments measured as of the
date of such Acquisition and immediately after giving effect to such Acquisition
and any Indebtedness incurred or assumed in connection therewith, and (c) with
Adjusted EBITDA measured for the Reference Period then most recently ended for
which LMI has delivered Financial Statements, adjusted as if such Acquisition
and any other Acquisitions occurring after the first day of such Reference
Period and prior to the date of the calculation had occurred on the first day of
such Reference Period.

“Public-Sider” means a Lender whose representatives may trade in securities of
LMI or any of its Subsidiaries while in possession of the Financial Statements.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of LMI and its Subsidiaries ending on
such date.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
unless otherwise consented to by the Required Lenders, for the purpose of
determining the Required Lenders needed for any waiver, amendment, modification
or consent, any Lender that is a Borrower, or any Affiliate of any Borrower
shall be disregarded.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Borrower or any option, warrant or other right
to acquire any such Equity Interests in any Borrower.

 

21



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s or any successor thereto.

“Sale and Leaseback Transaction” has the meaning assigned to it in
Section 6.07(b).

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or Controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Secured Banking Services Obligations” means any and all obligations of any
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) under any and
all Banking Services Agreements with a Banking Services Provider.

“Secured Obligations” means, collectively, all Obligations, Secured Swap
Obligations and Secured Banking Services Obligations.

“Secured Parties” means, collectively, the holders of the Secured Obligations
from time to time and shall include (a) each Lender and each Issuing Bank in
respect of their Loans and LC Exposure, (b) the Administrative Agent, the
Issuing Banks and the Lenders in respect of all other present and future
obligations and liabilities of the Loan Parties of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(c) each Swap Provider and Banking Services Provider in respect of Secured Swap
Obligations and Secured Banking Services Obligations, (d) each indemnified party
under Section 9.03 in respect of the obligations and liabilities of the Loan
Parties to such Person hereunder and under the other Loan Documents, and (e) the
respective successors and (in the case of a Lender, permitted) transferees and
assigns of the foregoing Persons.

 

22



--------------------------------------------------------------------------------

“Secured Swap Obligations” means any and all obligations of LMI or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Swap Provider, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction; provided, however, that for any applicable
Subsidiary Guarantor, the Secured Swap Obligations shall not include Swap
Obligations that constitute Excluded Swap Obligations with respect to such
Subsidiary Guarantor.

“Security Agreement” means the Pledge and Security Agreement dated as of the
date hereof among the Loan Parties and the Administrative Agent, for the benefit
of the Secured Parties, as amended, restated, supplemented or otherwise modified
from time.

“Solvent” means that LMI and its Subsidiaries on a consolidated basis are
“solvent” within the meaning given such term and similar terms under applicable
laws relating to fraudulent transfers and conveyances, including that (a) the
fair value of the assets of the LMI and its Subsidiaries on a consolidated
basis, at a fair valuation, exceeds their aggregate debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the assets of LMI and its Subsidiaries on a consolidated basis will be greater
than the amount that will be required to pay the probable liability of their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) LMI and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) LMI and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the business in which they are engaged.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that is expressly subordinated in right of payment and performance to
the Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other

 

23



--------------------------------------------------------------------------------

entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of any Borrower. Unless the
context otherwise requires, “Subsidiary” means any direct or indirect subsidiary
of LMI.

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement by each
Subsidiary Guarantor in favor of the Credit Parties, substantially in the form
of Exhibit D-1 hereto (for Domestic Subsidiaries) or Exhibit D-2 hereto (for
Foreign Subsidiaries), and each supplement thereto.

“Subsidiary Guarantors” means, collectively, (a) each Domestic Subsidiary of LMI
other than any Immaterial Subsidiary, any Additional Borrower or any
Massachusetts Securities Corporation and (b) if there is a Foreign Borrower,
then any first tier Foreign Subsidiary of any Borrower that is incorporated or
organized in the same jurisdiction as any Foreign Borrower or any other
Subsidiary Guarantor, in each case, other than any Immaterial Subsidiary or any
Additional Borrower, and except to the extent that the guaranty by such Foreign
Subsidiary (i) is prohibited under applicable foreign law or the organizational
documents of such Foreign Subsidiary (but only if such prohibition in
organizational documents cannot be removed through the commercially reasonable
efforts of the Borrowers), (ii) requires any governmental or third party consent
which cannot be obtained using commercially reasonable efforts of the Borrowers
(for the avoidance of doubt, not including consents from any Affiliate of any
Borrower), (iii) could reasonably be expected to cause adverse tax (including
foreign tax) consequences to any Borrower or any Subsidiary or (iv) would
involve costs that would exceed the practical benefits to the Lenders to be
afforded thereby (as determined by the Administrative Agent in its reasonable
discretion).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan (or agreements entered into pursuant to any such plan) providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of any Borrower or any Subsidiary shall be a
Swap Agreement.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

“Swap Provider” means any Person that (a) is a Lender or an Affiliate of a
Lender at the time it enters into the applicable Swap Agreement, in its capacity
as a party thereto, or (b) with respect to any Swap Agreement existing as of the
Effective Date, is a Lender or an Affiliate of a Lender as of the Effective
Date, in its capacity as a party thereto, in each case together with such
Person’s successors and permitted assigns.

 

24



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Target Day” means any day on which (a) with respect to any Eurocurrency Loan in
an Agreed Currency other than U.S Dollars, (i) TARGET2 is open for Settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market, and (b) with respect to any Eurocurrency Loan in U.S
Dollars any day on which banks are open for dealings in U.S. Dollar in the
London interbank market.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Total Revolving Credit Exposure” means, the sum of Dollar Amount of the
outstanding principal amount of all Lenders’ Revolving Loans and their LC
Exposure at such time.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“U.S. Dollars” or “$” means the lawful currency of the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Voting Stock” means, as of any date, the Equity Interests of any Person that
are at the time entitled to vote (without regard to the occurrence of any
contingency) in the election of the board of directors, board of managers or
other equivalent governing body of such Person.

 

25



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignments as set forth herein),
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if LMI
notifies the Administrative Agent that LMI requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies LMI that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Borrower or any Subsidiary at “fair value”, as defined
therein.

 

26



--------------------------------------------------------------------------------

ARTICLE II.

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to any Borrower in Agreed Currencies
from time to time during the Availability Period in an aggregate principal
amount that will not result (after giving effect to any application of proceeds
of such Borrowing pursuant to Section 2.10) in, subject to Section 2.04, (a) the
Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the Dollar Amount of the total outstanding Revolving Loans and
LC Exposure, in each case denominated in Foreign Currencies, exceeding the
Foreign Currency Sublimit. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower may
request in accordance herewith, provided that each ABR Loan shall only be made
in U.S. Dollars; and provided, further, that the initial Borrowing hereunder
shall be comprised entirely of ABR Loans unless LMI has delivered to the
Administrative Agent, at least three (3) Business Days prior to the date of the
proposed initial Borrowing, a funding indemnity letter in form and substance
reasonably satisfactory to the Administrative Agent. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is (i) an
integral multiple of (A) in the case of a Borrowing denominated in U.S. Dollars,
$500,000 and (B) in the case of a Borrowing denominated in any Foreign Currency,
the smallest amount of such Foreign Currency that is an integral multiple of
500,000 units of such currency and that has an Equivalent Amount in excess of
$500,000, and (ii) not less than (A) in the case of a Borrowing denominated in
U.S. Dollars, $1,000,000 and (B) in the case of a Borrowing denominated in any
Foreign Currency, the smallest amount of such Foreign Currency that is an
integral multiple of 1,000,000 units of such currency and that has an Equivalent
Amount in excess of $1,000,000. At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten
(10) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

27



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, LMI, on behalf of the requesting Borrower, shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing denominated in U.S. Dollars, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency, not later than 11:00 a.m., Local Time, four (4) Business Days before
the date of the proposed Borrowing, or (c) in the case of an ABR Borrowing, not
later than 12:00 noon, New York City time, on the day of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by LMI. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the Borrower requesting such Borrowing;

(ii) aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

(vi) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.07; and

(vii) in the case of a Borrowing in an Agreed Currency, the jurisdiction from
which payments of the principal and interest on such Borrowing will be made.

If no denomination is specified with respect to any requested Eurocurrency
Borrowing, then the requested Revolving Borrowing shall be denominated in U.S.
Dollars. If no election as to the Type of Revolving Borrowing is specified,
then, in the case of a Borrowing denominated in U.S. Dollars, the requested
Revolving Borrowing shall be an ABR Borrowing, and in the case of a Borrowing
denominated in a Foreign Currency, the requested Revolving Borrowing shall be a
Eurocurrency Borrowing. If no Interest Period is specified with respect to any
requested Eurocurrency Revolving Borrowing, then the Borrowers shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

28



--------------------------------------------------------------------------------

SECTION 2.04 Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of conversion or
continuation of any Borrowing as a Eurocurrency Borrowing;

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and

(c) all outstanding Revolving Loans and the LC Exposure on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Borrowing, Letter of Credit or LC
Exposure for which a Dollar Amount is determined on or as of such day.

SECTION 2.05 [Reserved.]

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, any Borrower may request the issuance of Letters of Credit
denominated in Agreed Currencies as the applicant thereof for the support of its
or any of its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
Borrower to, or entered into by any Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), LMI, on behalf of the requesting
Borrower, shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension, but in any event no less than three Business Days or such shorter
period as the applicable Issuing Bank shall agree) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which

 

29



--------------------------------------------------------------------------------

such Letter of Credit is to expire (which shall comply with paragraph (c) of
this Section), the amount of such Letter of Credit, the Agreed Currency
applicable thereto, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, LMI also shall
submit a letter of credit application on the applicable Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit LMI shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the Dollar Amount of the LC Exposure shall not exceed
$10,000,000, (ii) the Dollar Amount of each Lender’s Revolving Credit Exposure
shall not exceed its Commitment and (iii) the Dollar Amount of the total
Revolving Credit Exposures of all Lenders denominated in Foreign Currencies
shall not exceed the Foreign Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (provided that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one year periods) and (ii) the date that is five Business Days prior
to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to any Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 1:00 p.m., Local Time, on the date that such LC
Disbursement is made, if the applicable Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the applicable Borrower prior to such time on
such date, then not later than 1:00 p.m., Local Time, on the Business Day
immediately following the day that the applicable Borrower receives such notice;
provided that, if such LC Disbursement is not less than the Equivalent Amount of
$100,000, the applicable Borrower may,

 

30



--------------------------------------------------------------------------------

subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
in the Dollar Amount of such LC Disbursement and, to the extent so financed, the
applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing. If any reimbursement required
pursuant to the previous sentence is not made when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the applicable Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the applicable Borrower, in the same manner as provided in Section 2.07
with respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders. Any amount funded by the Lenders under this
Section 2.06(e) shall be deemed to be an ABR Revolving Borrowing in the amount
of such funding and shall satisfy the Borrowers’ obligation with respect to such
LC Disbursement. Promptly following receipt by the Administrative Agent of any
payment from any Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
any Borrower of its obligation to reimburse such LC Disbursement. If any
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in U.S. Dollars,
LMI shall, at its option, either (x) pay the amount of any such tax requested by
the Administrative Agent, such Issuing Bank or the relevant Lender or
(y) reimburse each LC Disbursement made in such Foreign Currency in U.S.
Dollars, in an amount equal to the Dollar Amount, calculated using the
applicable exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the

 

31



--------------------------------------------------------------------------------

preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of an Issuing Bank; provided
that the foregoing shall not be construed to excuse an Issuing Bank from
liability to any Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by LMI or any of its Subsidiaries that are caused by such Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of bad faith, gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve LMI of its obligation to reimburse
each Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable at the rate
per annum then applicable to ABR Revolving Loans (or, if such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Foreign Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans) and such interest shall be due and payable on the
date when such reimbursement is payable; provided that, if the applicable
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section and such LC Disbursement is not funded with Revolving Loan
pursuant to such paragraph (e), then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank or Addition of a New Issuing Bank. Any
Issuing Bank may be replaced at any time by written agreement among LMI, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
In addition, LMI may add a

 

32



--------------------------------------------------------------------------------

new Issuing Bank by written agreement among such Issuing Bank and the
Administrative Agent. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank or addition of a new Issuing Bank. At the
time any such replacement shall become effective, LMI shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) such successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. From and after the
effective date of any addition of a new Issuing Bank, (i) such Issuing Bank
shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such Issuing Bank, as the context shall require. After the replacement of the
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of any Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that LMI receives notice from the Administrative
Agent or the Required Lenders demanding the deposit of cash collateral pursuant
to this paragraph, the Applicable Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to 103% of the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrowers under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of any Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
the Required Lenders) be applied to satisfy other obligations of the Borrowers
under this Agreement. If any Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three Business Days after all Events of Default have been cured
or waived.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in U.S.
Dollars, by 1:00 p.m., New York City time, to

 

33



--------------------------------------------------------------------------------

the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, and (ii) in the case of Loans denominated in a
Foreign Currency, by 1:00 p.m., Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such Foreign Currency and at such
Eurocurrency Payment Office. The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to (x) in the case of Loans denominated in U.S.
Dollars, an account of the applicable Borrower maintained with the
Administrative Agent in New York City and designated by such Borrower in the
applicable Borrowing Request, and (y) in the case of Loans denominated in a
Foreign Currency, an account of the applicable Borrower in the relevant
jurisdiction and designated by such Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then such
Lender and the applicable Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of such Borrower, for the first two Business Days following the date on
which such amount is made available to such Borrower, the interest rate
applicable to such Loan, and at the expiration of the second Business Day and
thereafter, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type, provided that a
Eurocurrency Revolving Borrowing denominated in a Foreign Currency may not be
converted to a different Type, or to continue such Borrowing and, in the case of
a Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. Such Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing

 

34



--------------------------------------------------------------------------------

Request would be required under Section 2.03 if the applicable Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in U.S. Dollars, such Borrowing shall be converted to an
ABR Borrowing, and (ii) in the case of a Borrowing denominated in a Foreign
Currency, such Borrowing shall automatically continue as a Eurocurrency
Borrowing in the same Agreed Currency with an Interest Period of one (1) month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies LMI, then, so long as an Event of Default is
continuing (x) no outstanding Revolving Borrowing may be converted to or
continued as a Eurocurrency Borrowing in the same Agreed Currency and (y) unless
repaid, each Eurocurrency Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

35



--------------------------------------------------------------------------------

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) LMI may at any time terminate, or from time to time reduce, the Commitments;
provided that (i) each reduction of the Commitments shall be in an amount that
is an integral multiple of $1,000,000 and not less than $1,000,000 and (ii) LMI
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the Total
Revolving Credit Exposure would exceed the Aggregate Commitment.

(c) LMI shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section at least three
Business Days (or such shorter period as the Administrative Agent shall agree)
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by LMI pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by LMI may state that such notice is conditioned upon the effectiveness of other
credit facilities or the closing of another transaction, in which case such
notice may be revoked, or the effective date of such reduction or termination
extended, by LMI (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan made to such
Borrower on the Maturity Date. On the Maturity Date, all Loans shall become
absolutely due and payable and the Borrowers shall pay all of the Loans
outstanding, together with any and all accrued and unpaid interest thereon.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement. In the event
of any conflict between the accounts and records maintained by any Lender
pursuant to paragraph

 

36



--------------------------------------------------------------------------------

(b) and the accounts and records of the Administrative Agent maintained pursuant
to paragraph (c) in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

(d) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form reasonably approved by the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.11 Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided that
each prepayment shall be in an aggregate amount that is (i) an integral multiple
of (A) in the case of a Borrowing denominated in U.S. Dollars, $100,000 and
(B) in the case of a Borrowing denominated in any Foreign Currency, the smallest
amount of such Foreign Currency that is an integral multiple of 100,000 units of
such currency and that has an Equivalent Amount in excess of $100,000, and
(ii) not less than (A) in the case of a Borrowing denominated in U.S. Dollars,
$500,000 and (B) in the case of a Borrowing denominated in any Foreign Currency,
the smallest amount of such Foreign Currency that is an integral multiple of
500,000 units of such currency and that has an Equivalent Amount in excess of
$500,000.

(b) LMI shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing denominated in U.S. Dollars, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of prepayment,
(ii) in the case of prepayment of a Eurocurrency Borrowing denominated in a
Foreign Currency not later than 11:00 a.m., Local Time, four (4) Business Days
before the date of prepayment or (iii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked, or the date of such
prepayment extended, if such notice of termination is revoked, or the date of
such termination extended, in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Revolving Lenders of the contents thereof. Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and break funding payments to the extent required by Section 2.16.

 

37



--------------------------------------------------------------------------------

(c) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of the total
Revolving Credit Exposures of all Lenders (calculated, with respect to Revolving
Loans and LC Exposure denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Lender’s Revolving Loans and LC
Exposure) exceeds the Aggregate Commitment or (ii) solely as a result of
fluctuations in currency exchange rates, (A) the aggregate principal Dollar
Amount of the total Revolving Credit Exposures of all Lenders (so calculated),
as of the most recent Computation Date, exceeds one hundred five percent
(105%) of the Aggregate Commitment or (B) the aggregate principal Dollar Amount
of the total Revolving Credit Exposures denominated in Foreign Currencies (the
“Foreign Currency Exposure”) (so calculated), as of the most recent Computation
Date, exceeds one hundred five percent (105%) of the Foreign Currency Sublimit,
LMI shall, or shall cause the applicable Borrower to, in each case, immediately
(or, in the case of an overdraw resulting solely from fluctuations in currency
exchange rates as described in the foregoing clause (ii), within two
(2) Business Days after receiving notice thereof from the Administrative Agent)
repay Revolving Borrowings or cash collateralize LC Exposure in accordance with
the procedures set forth in Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the Dollar Amount of the total
Revolving Credit Exposures (so calculated and netting the applicable LC Exposure
against any such cash collateral) to be less than or equal to the Aggregate
Commitment and (y) the Foreign Currency Exposure (so calculated and netting the
applicable LC Exposure against any such cash collateral) to be less than or
equal to the Foreign Currency Sublimit, as applicable.

SECTION 2.12 Fees. (a) LMI agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate for commitment fees (subject to adjustment as set forth in Section 2.13(f))
on the average daily unused amount of the Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the Effective Date; provided that any commitment fees accruing after
the date on which the Commitments terminate shall be payable on demand. All
commitment fees shall be payable in U.S. Dollars, shall be computed on the basis
of a year of three hundred sixty (360) days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of this Section 2.12(a), the unused amount of the Commitment of any
Lender shall be deemed to be the excess of (i) the Commitment of such Lender
over (i) the Revolving Credit Exposure of such Lender. Pricing Level 1 set forth
in the definition of “Applicable Rate” shall apply during the period commencing
on and including the Effective Date and ending on the date immediately preceding
the delivery of financial statements covering the fiscal quarter of LMI and its
Subsidiaries ending March 31, 2015 pursuant to Section 5.01(b) and the
corresponding certificate pursuant to Section 5.01(c).

(b) LMI agrees to pay (i) to the Administrative Agent for the account of each
Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s

 

38



--------------------------------------------------------------------------------

Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between LMI and each Issuing
Bank, such rates not to exceed 0.25%, on the average daily Dollar Amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
10 Business Days after written demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) LMI agrees to pay to the Administrative Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between LMI and
the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate for ABR Loans.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for Eurocurrency Loans.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on written demand by the Administrative
Agent, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of

 

39



--------------------------------------------------------------------------------

the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest for all Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of three hundred sixty-five (365) days, and in
each case, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(f) If, as a result of any restatement of or other adjustment to the Financial
Statements or for any other reason, LMI or the Administrative Agent determines
that (x) the Consolidated Total Leverage Ratio as calculated by LMI as of any
applicable date was inaccurate and (y) a proper calculation of the Consolidated
Total Leverage Ratio would have resulted in higher pricing for such period, LMI
shall immediately and retroactively be obligated to pay to the Administrative
Agent for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period; provided that, if any such
restatement or adjustment would have resulted in a lower pricing for any other
period (each, a “Lower Priced Period”), there shall be deducted from such
additional interest and fees an amount equal to (but in no event greater than
the amount of such additional interest and fees) the excess of interest and fees
actually paid for such Lower Priced Period over the amount of interest and fees
that should have been paid during such Lower Priced Period. LMI’s obligations
under this paragraph shall survive the termination of the Revolving Commitments
and the repayment of all other Obligations hereunder for the limited period
ending on the date that is one (1) year following the date upon which such
termination and repayment occurred.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to the Required Lenders of
making or maintaining their Loans included in such Borrowing for such Interest
Period;

 

40



--------------------------------------------------------------------------------

(c) then the Administrative Agent shall give notice thereof to LMI and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies LMI and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(ii) if any such Borrowing Request requests a Eurocurrency Borrowing denominated
in U.S. Dollars, such Borrowing shall be made as an ABR Borrowing and (iii) if
any such Borrowing Request requests a Eurocurrency Borrowing denominated in a
Foreign Currency, such Borrowing Request shall be ineffective; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurocurrency Loan or of maintaining its obligation to make any such Loan
(including pursuant to any conversion of any Borrowing denominated in an Agreed
Currency to a Borrowing denominated in any other Agreed Currency) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (including
pursuant to any conversion of any Borrowing denominated in an Agreed Currency to
a Borrowing denominated in any other Agreed Currency. if permitted hereunder) or
to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder, whether of principal, interest
or otherwise (including pursuant to any conversion of any Borrowing denominated
in an Agreed Currency to a Borrowing denominated in any other Agreed Currency),
then LMI will pay to such Lender, such Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, such Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

41



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
LMI will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to LMI and shall be conclusive absent manifest error.
LMI shall pay such Lender or such Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
LMI shall not be required to compensate a Lender or such Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or such Issuing Bank, as the case may
be, notifies LMI of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith, but excluding any
failure resulting from a notice from the Administrative Agent under
Section 2.14) or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
LMI pursuant to Section 2.19, then, in any such event, LMI shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue,

 

42



--------------------------------------------------------------------------------

for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to LMI and shall be conclusive
absent manifest error. LMI shall pay such Lender the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.

SECTION 2.17 Taxes; Payments Free of Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c) Evidence of Payments. As soon as is reasonably practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
provided, however, that the Loan Parties shall not be obligated to make payment
to any Recipient pursuant to this Section 2.17 in respect of penalties, interest
and other liabilities attributable to any Indemnified Taxes or Other Taxes, if
(i) with respect to Indemnified Taxes paid or payable by such Recipient, written
demand therefor has not been made by such Recipient within ninety (90) days from
the date on which such Recipient received written notice of the imposition of
Indemnified Taxes or Other

 

43



--------------------------------------------------------------------------------

Taxes by the relevant Governmental Authority, but only to the extent such
penalties, interest and other similar liabilities are attributable to such
failure or delay by the Recipient in making such written demand, or (ii) such
penalties, interest and other liabilities are attributable to the gross
negligence or willful misconduct of any Recipient or its Affiliates. A
certificate as to the amount of such payment or liability delivered to LMI by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 Business Days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to LMI and the Administrative Agent, at the time or times
reasonably requested by LMI or the Administrative Agent, such properly completed
and executed documentation reasonably requested by LMI or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
LMI or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by LMI or the
Administrative Agent as will enable LMI or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to LMI and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of LMI
or the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

 

44



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to LMI and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of LMI or the Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

 

45



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to LMI and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of LMI or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit LMI or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to LMI and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by LMI or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by LMI or the Administrative Agent as may be
necessary for LMI and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify LMI and the Administrative Agent in
writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the

 

46



--------------------------------------------------------------------------------

indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Local Time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
(x) in the case of payments denominated in U.S. Dollars, its offices at 270 Park
Avenue, New York, New York, and (y) in the case of payments denominated in a
Foreign Currency, its Eurocurrency Payment Office for such Foreign Currency,
except payments to be made directly to any Bank, as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. Except as otherwise provided in this Agreement, all payments
hereunder shall be made in U.S. Dollars. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Borrowing or LC
Disbursement in any Foreign Currency, currency control or exchange regulations
are imposed in the country which issues such Foreign Currency with the result
that such Foreign Currency no longer exists or the Borrowers are not able to
make payment to the Administrative Agent for the account of the Lenders in such
Foreign Currency, then all payments to be made by the Borrowers hereunder in
such Foreign Currency shall instead be made when due in U.S. Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents shall be applied as specified by LMI or
(ii) after an Event of Default has occurred

 

47



--------------------------------------------------------------------------------

and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, shall be applied ratably first, to pay that portion of the
Obligations constituting fees, indemnities, expense reimbursements and other
amounts payable to the Administrative Agent; second, to pay that portion of the
Obligations constituting fees, indemnities, expense reimbursements and other
amounts (other than principal, interest, commitment fees, Letter of Credit
participation fees and Letter of Credit fronting fees) payable to the Lenders
and the Issuing Banks; third, to pay that portion of the Obligations
constituting accrued and unpaid commitment fees, Letter of Credit participation
fees and Letter of Credit fronting fees and interest then due and payable on the
Loans and other Obligations, ratably among the Lenders and the Issuing Banks in
proportion to the respective amounts described in this clause third payable to
them; fourth, to pay that portion of the Secured Obligations constituting unpaid
principal on the Loans and unreimbursed LC Disbursements and any Secured Banking
Services Obligations and Secured Swap Obligations then owing, ratably among the
Lenders, the Issuing Banks, the Swap Providers and the Banking Services
Providers in proportion to the respective amounts described in this clause
fourth held by them; fifth, to the Administrative Agent for the benefit of the
Issuing Banks and the Lenders, to cash collateralize that portion of the LC
Exposure comprised of the aggregate undrawn amount of Letters of Credit in
accordance with Section 2.06(j); and sixth, to pay any other Secured Obligation
then owing, ratably among the Secured Parties in proportion to the respective
amounts described in this clause sixth payable to them. Notwithstanding the
foregoing, Secured Banking Services Obligations and Secured Swap Obligations
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Banking Services Provider or Swap Provider. Each Banking Services Provider or
Swap Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article VIII hereof for itself and its Affiliates as if a
“Lender” party hereto. No Banking Services Provider or Swap Provider that
obtains the benefits of this Section 2.18(b), the Subsidiary Guarantee Agreement
or any Collateral by virtue of the provisions hereof or of the Subsidiary
Guarantee Agreement or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Banking
Services Obligations or Secured Swap Obligations unless the Administrative Agent
has received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Banking Services Provider or Swap Provider. Secured Swap Obligations
that constitute Excluded Swap Obligations with respect to any Subsidiary
Guarantor shall not be paid with amounts received from such Subsidiary Guarantor
or its assets, but appropriate adjustments shall be made with respect to amounts
received from other Loan Parties or their assets to preserve the allocation to
Secured Swap Obligations otherwise set forth in this Section 2.18(b).

(c) If at any time insufficient funds are received by the Administrative Agent
from any Borrower (or from LMI as guarantor of the Obligations of such Borrower
pursuant to Article X) and available to pay fully all amounts of principal,
unreimbursed LC Disbursements,

 

48



--------------------------------------------------------------------------------

interest and fees then due from such Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from such
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal and unreimbursed LC Disbursements then due from
such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(d) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to any Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from LMI, on
behalf of the applicable Borrower, prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if the applicable Borrower have not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then the
Administrative Agent

 

49



--------------------------------------------------------------------------------

may, in its discretion and notwithstanding any contrary provision hereof, apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes Defaulting Lender or a Non-Consenting
Lender, then, in each case, LMI may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.15 or 2.17) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, each Issuing Bank), in each case
to the extent such consent would be required pursuant to Section 9.04(b),
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or such Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments and
(iv) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling such Borrower to require
such assignment and delegation cease to apply.

 

50



--------------------------------------------------------------------------------

SECTION 2.20 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a) or Section 2.12(b);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided that (i) such
Defaulting Lender’s Commitment may not be increased or extended without its
consent and (ii) the principal amount of, or interest or fees payable on, Loans
or LC Disbursements may not be reduced or excused or the scheduled date of
payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent.

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only (x) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Commitment and (y) if the conditions set
forth in Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, LMI shall, within one Business Day following notice by
the Administrative Agent, cash collateralize for the benefit of the applicable
Issuing Bank only the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if LMI cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrowers shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

51



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by LMI in accordance with
Section 2.20(c), and LC Exposure related to any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and such Defaulting Lender shall not participate
therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) any Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, no Issuing Bank shall be required to issue, amend or increase any
Letter of Credit, unless such Issuing Bank, shall have entered into arrangements
with the Borrowers or such Lender, satisfactory to such Issuing Bank, to defease
any risk to it in respect of such Lender hereunder, where such risk is not
otherwise reallocated to the Lenders that are not Defaulting Lenders pursuant to
this Section 2.20.

In the event that the Administrative Agent, LMI, and each Issuing Bank each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21 Expansion Option; Incremental Facilities.

(a) LMI may from time to time elect to increase the Aggregate Commitment in a
minimum amount of $10,000,000 (or the remaining amount available under this
Section 2.21) and an integral multiple of $5,000,000 in excess thereof so long
as, after giving effect thereto, the aggregate amount of all such Commitment
increases does not exceed $50,000,000 (such that the aggregate amount of all
Commitments hereunder does not exceed $150,000,000). Each request from LMI
pursuant to this Section 2.21 shall set forth the requested amount and proposed
terms of the relevant Revolving Commitment. LMI may arrange for any such
Commitment increase to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Commitment, an “Increasing Lender”), or by one or
more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender” and, together with
each Increasing Lender, collectively, the “Additional Lenders”), to increase
their existing Commitments, or extend Commitments, as the case may be; provided,
that (i) each Augmenting Lender shall be subject to the approval of LMI and the

 

52



--------------------------------------------------------------------------------

Administrative Agent and each Issuing Bank, which approvals shall not be
unreasonably withheld, delayed or conditioned and (ii) (A) in the case of an
Increasing Lender, LMI and such Increasing Lender execute an agreement
substantially in the form of Exhibit E, and (B) in the case of an Augmenting
Lender, LMI and such Augmenting Lender execute an agreement substantially in the
form of Exhibit F hereto. Nothing contained in this Section 2.21 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time. No existing Lender shall have
any obligation or be required to provide any Commitment increase unless it
expressly so agrees. No consent of any Lender (other than the Additional Lenders
participating in such Commitment increase) shall be required for any such
increase pursuant to this Section 2.21. The terms of the additional Commitments,
the Applicable Rates and the termination date of such Commitments shall all be
consistent with the terms hereof; provided that the upfront fees paid in
connection therewith shall be as agreed by LMI, the Additional Lenders and the
Administrative Agent.

(b) Commitment increases pursuant to this Section 2.21 shall become effective on
the date agreed by LMI, the Administrative Agent and the relevant Additional
Lenders, and the Administrative Agent shall notify each Lender thereof.
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) shall become effective under this paragraph unless
(i) on the proposed date of the effectiveness of such Commitment increase,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied both before and immediately after giving effect to such Commitment
increase or shall have been waived by the Required Lenders, and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of LMI and (B) the Borrowers shall be
in pro forma compliance with each financial covenant set forth in Section 6.10,
recomputed (1) as if such Commitment increase (and any drawings of such
Commitment increase and the application of proceeds thereof to the repayment of
any other Indebtedness) had occurred on the first day of the most recent
Reference Period preceding the date thereof for which the Borrowers have
delivered Financial Statements, (2) with Indebtedness measured as of the date of
and immediately after giving effect to any funding in connection with such
Commitment increase (and any drawings of such Commitment increase and the
application of proceeds thereof to the repayment of any other Indebtedness) and
(3) with Adjusted EBITDA measured on a Pro Forma Basis for the Reference Period
then most recently ended for which LMI has delivered Financial Statements, and
(ii) the Administrative Agent shall have received documents (including legal
opinions) consistent with those delivered on the Effective Date as to the
corporate power and authority of each of the Borrowers to borrow hereunder
immediately after giving effect to such Commitment increase.

(c) On the effective date of any increase in the Commitments, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such Commitment
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) each Borrower shall be deemed to have repaid and reborrowed all of its
respective outstanding Revolving Loans as of the date of any increase in the
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by

 

53



--------------------------------------------------------------------------------

LMI, in accordance with the requirements of Section 2.03). The deemed payments
made pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods.

SECTION 2.22 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

ARTICLE III.

Representations and Warranties

Each Domestic Borrower represents and warrants, and to the extent that such
representation is applicable to a Foreign Borrower, such Foreign Borrower
represents and warrants, to the Lenders that:

SECTION 3.01 Organization; Powers. LMI and each of its Subsidiaries is duly
organized or incorporated, validly existing and in good standing (or the
equivalent thereof in any jurisdiction outside the United States) under the laws
of the jurisdiction of its organization or incorporation, has all requisite
organizational power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Borrower’s organizational powers and have been duly authorized by all necessary
organizational

 

54



--------------------------------------------------------------------------------

and, if required, equityholder action. This Agreement has been duly executed and
delivered by each Borrower and constitutes a legal, valid and binding obligation
of each Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) any applicable law or
regulation in any material respect or (ii) the charter, by-laws or other
organizational documents of any Borrower or any Subsidiary or (iii) any order of
any Governmental Authority in any material respect, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Borrower or any Subsidiary or its assets, or give rise to a right
thereunder to require any payment to be made by any Borrower or any Subsidiary,
to the extent that such violation, default or right to require a payment could
reasonably be expected, to have Material Adverse Effect and (d) will not result
in the creation or imposition of any Lien on any asset of any Borrower or any
Subsidiary other than pursuant to the Loan Documents.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) LMI has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2013, audited by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2014, certified by a
Financial Officer of LMI. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of LMI and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to normal year-end and audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b) Since December 31, 2013, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of LMI and
its Subsidiaries, taken as a whole.

SECTION 3.05 Properties. (a) Each Borrower and each Subsidiary has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, free of all Liens other than those permitted by Section 6.02.

(b) Each Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business as currently conducted, and, to the knowledge of LMI,
the use thereof by the Borrowers and their Subsidiaries in their respective
businesses as currently conducted does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

55



--------------------------------------------------------------------------------

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Borrower, threatened against or
affecting any Borrower or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither any Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status. No Borrower nor any Subsidiary is
required to be registered as an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each Borrower and each Subsidiary has timely filed or caused
to be filed all federal and material state and local Tax returns and reports
required to have been filed and has paid or caused to be paid all material Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which such Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87, as amended, or
any successor thereto) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

 

56



--------------------------------------------------------------------------------

SECTION 3.11 Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrowers to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed by such Borrower to be reasonable at
the time such projected financial information was furnished.

SECTION 3.12 Anti-Corruption Laws and Sanctions. Each Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
each Borrower, its Subsidiaries and their respective officers and employees and,
to the knowledge of each Borrower, its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in any Borrower being designated as a Sanctioned Person. None of (a) the
Borrowers, any Subsidiary or any of their directors, executive officers or
Financial Officers, or (b) to the knowledge of any Borrower, any officer (other
than an executive officer or Financial Officer) or employee or agent of any
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other Transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.13 Subsidiaries. As of the date of this Agreement, Schedule 3.13 is a
complete list of each Subsidiary of LMI and each such Subsidiary’s jurisdiction
of incorporation or organization.

SECTION 3.14 Federal Regulations. No Borrower nor any Subsidiary is engaged or
will engage in any activities, nor shall use any portion of the proceeds of the
Loans be used for any purpose, which in either case violate or are inconsistent
with the provisions of Regulations U and X of the Board as now and from time to
time hereafter in effect.

SECTION 3.15 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Secured Parties,
and, upon completion of all filings and recordings required pursuant to the
applicable Collateral Documents, such Liens constitute perfected and continuing
Liens on the Collateral, securing the Secured Obligations, enforceable against
the applicable Loan Party and all third parties, and having priority over all
other Liens on the Collateral except in the case of (a) Permitted Encumbrances
and Liens permitted pursuant to Section 6.02, to the extent any such Permitted
Encumbrances or other permitted Liens would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law

 

57



--------------------------------------------------------------------------------

and (b) Liens perfected only by possession (including possession of any
certificate of title), to the extent the Administrative Agent has not obtained
or does not maintain possession of such Collateral.

SECTION 3.16 Employment Matters. As of the Effective Date, there are no strikes
or lockouts against any Borrower or any Subsidiary pending or, to the knowledge
of any Borrower, threatened. Except as could not reasonably be expected to have
a Material Adverse Effect, (a) the hours worked by and payments made to
employees of the Borrowers and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, and (b) all payments due from any
Borrower or any Subsidiary, or for which any claim may be made against any
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Borrower or such Subsidiary.

SECTION 3.17 No Default. No Default or Event of Default has occurred and is
continuing or would result from consummation of the Transactions.

SECTION 3.18 Tax Residence. LMI Ireland represents and warrants to the Lenders
that LMI Ireland is not resident for Tax purposes in Ireland, and it does not
carry on any business activity in Ireland through a branch or agency.

ARTICLE IV.

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02) other than the items specified in
the Post-Closing Letter:

(a) Loan Documents. The Administrative Agent (or its counsel) shall have
received from each party to the Loan Documents either (i) a counterpart of each
Loan Document to which such Person is a party, signed on behalf of such Person
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of each Loan Document
to which such Person is a party) that such Person has signed a counterpart of
each such Loan Document.

(b) Collateral Documents. The Administrative Agent shall have received all
Collateral Documents required to be executed and/or delivered pursuant to the
Security Agreement, including such UCC-1 Financing Statements, intellectual
property filings and other similar or applicable filings as will be necessary or
desirable to provide the Administrative Agent with a perfected, first priority
security interest in the Collateral under the Security Agreement, in each case,
subject to the requirements, limitations and exceptions set forth in the
Security Agreement and the other Collateral Documents, if any.

(c) Lien Searches. The Administrative Agent (or its counsel) shall have received
from each Loan Party copies of Uniform Commercial Code search reports listing
all effective

 

58



--------------------------------------------------------------------------------

financing statements filed against such Loan Party, with copies of such
financing statements, as well as copies of such tax, litigation, judgment,
bankruptcy, intellectual property and any other search reports as the
Administrative Agent may reasonably request.

(d) Payoff Letters. The Administrative Agent shall have received payoff letters
in form and substance reasonably satisfactory to the Administrative Agent
evidencing repayment in full of all Indebtedness, if any, other than
Indebtedness permitted by Section 6.01, termination of all agreements relating
thereto and the release of all Liens granted in connection therewith, with
Uniform Commercial Code or other appropriate termination statements and
documents effective to evidence the foregoing, or with authorization for the
Administrative Agent to file Uniform Commercial Code and other termination
statements with respect thereto, in each case subject only to repayment in full
of such Indebtedness in accordance with the terms of the applicable payoff
letters.

(e) Legal Opinions. The Administrative Agent shall have received favorable
written opinions (addressed to the Administrative Agent and the Lenders and
dated the Effective Date) of Latham & Watkins LLP and Maples and Calder, counsel
for the Loan Parties, covering such other matters relating to the Loan Parties,
the Loan Documents and the Transactions as the Administrative Agent shall
reasonably request. The Borrowers hereby request such counsel to deliver such
opinions.

(f) Organizational Documents and Certificates. The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing (or the equivalent thereof in any jurisdiction outside the United
States) of each Loan Party, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, the Loan Documents and the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(g) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of LMI, (A) confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02, and
(B) certifying (with supporting calculations and corresponding pro forma
financial statements), in form and substance reasonably satisfactory to the
Administrative Agent, that each Borrower is and will be in pro forma compliance
with all financial covenants set forth in Section 6.10.

(h) Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable pursuant to this Agreement and the Fee Letter on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
any Borrower hereunder.

(i) Financial Statements. The Administrative Agent shall have received (i) the
audited consolidated financial statements of LMI and its Subsidiaries for the
two (2) most recent fiscal years ended prior to the Effective Date as to which
such financial statements have been filed with the SEC and (ii) satisfactory
unaudited interim consolidated financial statements of LMI and its Subsidiaries
for each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to the foregoing clause (i), as to which such
financial statements have been filed with the SEC.

 

59



--------------------------------------------------------------------------------

(j) Know Your Customer, etc. The Administrative Agent and the Lenders shall have
received all documentation and other information reasonably requested by the
Lenders or the Administrative Agent at least five days prior to the Effective
Date under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

(k) Solvency Certificate. The Administrative Agent and the Lenders shall have
received a written certification from a Financial Officer of LMI that, after
giving effect to all Indebtedness of each Borrower and the Subsidiaries
outstanding on the Effective Date (including, for the avoidance of doubt, the
aggregate amount of Loans to be borrowed hereunder on the Effective Date), LMI
and its Subsidiaries, on a consolidated basis, are Solvent and will be Solvent
subsequent to incurring such Indebtedness on the Effective Date.

(l) Governmental and Third Party Approvals. All governmental and third party
filings, approvals and authorizations necessary or, in the reasonable discretion
of the Administrative Agent, advisable in connection with the Transactions and
the consummation thereof, and the continuing operations of the Borrowers and
their Subsidiaries shall have been obtained and be in full force and effect.

The Administrative Agent shall notify LMI and the Lenders of the Effective Date,
and such notice shall be conclusive and binding. Notwithstanding the foregoing,
the obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 9.02) at or
prior to 3:00 p.m., New York City time, on February 27, 2015 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of each Borrower set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if already qualified by concepts of materiality) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

60



--------------------------------------------------------------------------------

ARTICLE V.

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Domestic Borrower covenants and agrees with the Lenders, and to the extent
applicable to a Foreign Borrower, such Foreign Borrower covenants and agrees,
that:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. LMI
will furnish to the Administrative Agent, for Administrative Agent to furnish to
each Lender, including (except with respect to information delivered pursuant to
clauses (c), (d) and (f) below) to their Public-Siders:

(a) within 90 days after the end of each fiscal year of LMI, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification
commentary or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of LMI and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of LMI, its consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
LMI and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end and audit adjustments and
the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of LMI (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

61



--------------------------------------------------------------------------------

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by any Borrower to its shareholders generally, as the
case may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or, in compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02 Notices of Material Events. LMI will furnish to the Administrative
Agent, for the Administrative Agent to furnish to each Lender, prompt written
notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Borrower or any Subsidiary in an aggregate amount exceeding
$10,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of LMI setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

Copies of financial statements and other notices required under Section 5.01 or
Section 5.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which posted to an electronic
system or intranet or internet website to which the Administrative Agent and
each Lender have access.

SECTION 5.03 Existence; Conduct of Business. LMI will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any sale, lease,
transfer, disposition, merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

SECTION 5.04 Payment of Obligations. LMI will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except

 

62



--------------------------------------------------------------------------------

where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) LMI or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. LMI will, and will cause each
of its Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. LMI will furnish to the Administrative Agent,
upon its request, information in reasonable detail as to the insurance so
maintained. LMI shall promptly deliver to the Administrative Agent endorsements
(x) to all property insurance policies covering Collateral naming the
Administrative Agent as lender loss payee, and (y) to all general liability and
umbrella liability policies naming the Administrative Agent an additional
insured, which endorsements shall be in effect at all times (provided that
certain insurance endorsements may be delivered after the Effective Date in
accordance with the Post-Closing Letter). In the event LMI or any Subsidiary at
any time hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent reasonably deems advisable. All sums so disbursed
by the Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. LMI will furnish to the Administrative Agent prompt
written notice of any casualty or other insured damage to any material portion
of the Collateral or the commencement of any action or proceeding for the taking
of any material portion of the Collateral or interest therein under power of
eminent domain or by condemnation or similar proceeding.

SECTION 5.06 Books and Records; Inspection Rights. LMI will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which entries
are made of all dealings and transactions in relation to its business and
activities in accordance with GAAP. LMI will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that unless an Event of Default has occurred and is continuing,
(a) such visits and inspections shall be no more frequent that once per calendar
year, and (b) LMI shall not be required to pay the costs and expenses of any
Lender visit or inspection unless it is concurrent with the Administrative Agent
visit and inspection.

SECTION 5.07 Compliance with Laws. LMI will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance in all
material respects by each Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

63



--------------------------------------------------------------------------------

SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes of the Borrowers and their
respective Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. The Borrowers
will not request any Borrowing or issuance of any Letter of Credit, and the
Borrowers shall not use, and shall procure that their respective Subsidiaries
and their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or draw on any Letter of Credit (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

SECTION 5.09 Additional Borrowers; Removal of Borrowers.

(a) Additional Borrowers. (i) If after the Effective Date, LMI desires another
Subsidiary to become a Borrower hereunder, LMI shall, or shall cause such
Subsidiary to: (i) provide at least five Business Days’ prior notice to the
Administrative Agent; (ii) deliver to the Administrative Agent a Borrower
Accession Agreement duly executed by all parties thereto; (iii) satisfy all of
the conditions with respect thereto set forth in this Section 5.09(a) in form
and substance reasonably satisfactory to the Administrative Agent; (iv) deliver
to the Administrative Agent all documentation and other information reasonably
requested by the Lenders or the Administrative Agent under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act and (v) obtain the consent of each Lender that such Additional
Borrower is acceptable as a Borrower under the Loan Documents.

(ii) Each such Subsidiary’s addition as a Borrower shall also be conditioned
upon the Administrative Agent having received (A) a certificate signed by a duly
authorized officer of such Subsidiary, dated the date of such Borrower Accession
Agreement certifying that: (1) the representations and warranties contained in
each Loan Document are true and correct in all material respects on and as of
such date (or in all respects if already qualified by concepts of materiality),
before and after giving effect to such Subsidiary becoming an Additional
Borrower and as though made on and as of such date (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date, or in all respects if already
qualified by concepts of materiality), and (2) no Default or Event of Default
has occurred and is continuing as of such date or would occur as a result of
such Subsidiary becoming an Additional Borrower; and (B) any such additional
documents (including legal opinions) and certificates pertaining to the
Additional Borrower as the Administrative Agent or its counsel received on the
Effective Date with respect to LMI and LMI Ireland, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

64



--------------------------------------------------------------------------------

(iii) Upon such Subsidiary’s addition as an Additional Borrower, such Subsidiary
shall be deemed to be a Borrower and specifically a Domestic Borrower or a
Foreign Borrower, as applicable, hereunder. The Administrative Agent shall
promptly notify each applicable Lender upon each Additional Borrower’s addition
as a Borrower hereunder and shall, upon request by any Lender, provide such
Lender with a copy of the executed Borrower Accession Agreement. With respect to
the accession of any Additional Borrower, each Lender shall be responsible for
making a determination as to whether it is capable of making advances to such
Additional Borrower without the incurrence of withholding taxes, provided that
the Borrowers and their tax advisors shall cooperate in all reasonable respects
with the Administrative Agent and such Lender in connection with any analysis
necessary for such Lender to make such determination and the Borrowers shall
bear all costs and expenses incurred in connection with such determination
pursuant to the terms and conditions set forth in Section 9.03(a). In the case
of the proposed addition of any new Borrower seeking to borrow in any currency
that is not expressly listed in the definition of “Agreed Currency” at such
time, the Borrowers, the Agent and the Lenders shall enter into an amendment to
this Agreement to address any new interest rates, borrowing procedures and any
other necessary changes to this Agreement, in each case with respect to
Borrowings in such additional currency, to the extent such an amendment is
required by the Administrative Agent in its sole discretion.

(b) Removal of Borrowers. So long as no Default or Event of Default has occurred
and is then continuing, and subject to compliance with Section 5.10, LMI may
remove any Subsidiary of LMI as a Borrower under this Agreement that has no
Advances to it (as a Borrower) outstanding at the time of such removal by
providing written notice of such proposed removal to the Administrative Agent
which shall promptly give the Lenders notice of such removal. After the receipt
of such written notice by the Administrative Agent, and effective upon such
Subsidiary becoming a Subsidiary Guarantor to the extent required by
Section 5.10 (or if not required to become a Subsidiary Guarantor effective upon
the date of such notice from the Borrower), such Subsidiary shall cease to be a
Borrower hereunder. Once removed pursuant to this Section 5.09(b), such
Subsidiary shall have no right to borrow under this Agreement unless LMI
provides notice as required pursuant to Section 5.09(a) of the request again to
add such Subsidiary as an Additional Borrower hereunder and such Subsidiary
complies with the conditions set forth in Section 5.09(a) to become an
Additional Borrower hereunder.

SECTION 5.10 Additional Subsidiaries.

(a) Additional Domestic Subsidiaries. In the event that after the Effective Date
(i) any Borrower acquires or creates any Domestic Subsidiary (other than an
Immaterial Subsidiary, a Massachusetts Securities Corporation or a Subsidiary
that is an Additional Borrower) or (ii) any Domestic Subsidiary ceases to be an
Immaterial Subsidiary, a Massachusetts Securities Corporation or an Additional
Borrower, the Borrowers shall promptly (and in any event within thirty
(30) days, or such longer time as the Administrative Agent may agree) after the
acquisition or creation of such Subsidiary, or the change in such Subsidiary’s
status as an Immaterial Subsidiary, Massachusetts Securities Corporation or an
Additional Borrower, cause such Subsidiary to become a Subsidiary Guarantor by
delivering to the Administrative Agent either (x) a Subsidiary Guarantee
Agreement, if such Domestic Subsidiary

 

65



--------------------------------------------------------------------------------

is the first Domestic Subsidiary to become a Subsidiary Guarantor hereunder or
(y) a joinder to the applicable Subsidiary Guarantee Agreement (in the form
contemplated thereby), in either case duly executed by such Subsidiary, pursuant
to which such Subsidiary agrees to be bound by the terms and provisions of such
Subsidiary Guarantee Agreement, and such Subsidiary Guarantee Agreement or
joinder, as applicable, shall be accompanied by such additional documents
(including legal opinions) and certificates pertaining to such Subsidiary as the
Administrative Agent or its counsel received on the Effective Date with respect
to LMI, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(b) Additional Foreign Subsidiaries. In the event that after the Effective Date
(i) any Borrower acquires or creates any first tier Foreign Subsidiary (other
than an Immaterial Subsidiary or a Subsidiary that is an Additional Borrower) or
(ii) any first tier Foreign Subsidiary ceases to be an Immaterial Subsidiary or
an Additional Borrower, the Borrowers shall promptly upon notice from the
Administrative Agent at the direction of the Required Lenders (and in any event
within thirty (30) days after such notice, or such longer time as the
Administrative Agent may agree) shall cause such Subsidiary to become a
Subsidiary Guarantor (subject to the exceptions provided in the definition of
“Subsidiary Guarantor”), by delivering to the Administrative Agent a joinder to
the applicable Subsidiary Guarantee Agreement (in the form contemplated
thereby), duly executed by such Subsidiary, pursuant to which such Subsidiary
agrees to be bound by the terms and provisions of such Subsidiary Guarantee
Agreement, and such joinder shall be accompanied by such additional documents
(including legal opinions) and certificates pertaining to such Subsidiary as the
Administrative Agent or its counsel received on the Effective Date with respect
to Guarantors that are Foreign Subsidiaries, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

SECTION 5.11 Additional Collateral; Further Assurances.

(a) LMI will, and will cause each other Borrower and each Subsidiary Guarantor
to, cause all of its personal property constituting Collateral (but subject to
the exceptions expressly contained in the Collateral Documents) to be subject at
all times to first priority, perfected Liens in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the Secured Obligations
in accordance with the terms and conditions of the Collateral Documents, subject
in any case to Liens permitted by Section 6.02. The requirements in this
Section 5.11(a) shall be satisfied within forty five (45) days (or such longer
time as the Administrative Agent may agree) after any Person becomes a Loan
Party hereunder.

(b) Without limiting the foregoing, LMI will, and will cause each other Borrower
and each Subsidiary Guarantor to, promptly execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
and such other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by this Agreement, the terms of the
Collateral Documents or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, with all such
expenses to be reimbursed in accordance with the provisions in Section 9.03.

 

66



--------------------------------------------------------------------------------

SECTION 5.12 Status of Obligations. In the event that any Loan Party shall at
any time issue or have outstanding any Subordinated Indebtedness, LMI shall take
or cause such other Loan Party to take all such actions as shall be necessary to
cause the Secured Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Administrative Agent on behalf of the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness. Without
limiting the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Administrative Agent on behalf of
the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

ARTICLE VI.

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, each Borrower
covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness. No Borrower will, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
refinancings, extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof by an amount
greater than an amount equal to the accrued and unpaid interest and any premium
thereon paid in connection with such refinancing, extension, renewal or
replacement and other reasonable amounts, paid and fees and expenses reasonably
incurred, in connection with such refinancing, extension, renewal or
replacement;

(c) Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to a
Borrower or any other Subsidiary;

(d) Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary;

(e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with, or incurred to finance, the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and refinancings,
extensions, renewals and replacements of any such Indebtedness that

 

67



--------------------------------------------------------------------------------

do not increase the outstanding principal amount thereof by an amount greater
than an amount equal to the accrued and unpaid interest and any premium thereon
paid in connection with such refinancing, extension, renewal or replacement and
other reasonable amounts, paid and fees and expenses reasonably incurred, in
connection with such refinancing, extension, renewal or replacement; provided
that (i) such Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $20,000,000 at any time outstanding;

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof
or assumed in connection with any Acquisition after the date hereof and
refinancings, extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof by an amount
greater than an amount equal to the accrued and unpaid interest and any premium
thereon paid in connection with such refinancing, extension, renewal or
replacement and other reasonable amounts, paid and fees and expenses reasonably
incurred, in connection with such refinancing, extension, renewal or
replacement; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary or such Acquisition was closed and is not created in
contemplation of or in connection with such Person becoming a Subsidiary or such
Acquisition, as applicable, and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (f) shall not exceed $20,000,000 at any
time outstanding;

(g) Indebtedness of any Borrower or any Subsidiary as an account party in
respect of trade letters of credit;

(h) Indebtedness constituting bank guarantees, bankers’ acceptances, warehouse
receipts or similar instruments, in each case, issued or created in the ordinary
course of business, including in respect of workers’ compensation claims,
health, disability or other employee benefits (including with respect to
immediate family members of employees, directors or members of management) or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims or obligations referred to in clause (i) below;

(i) obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees and similar
obligations provided by any Borrower or any Subsidiary, in each case, issued or
created in the ordinary course of business;

(j) Indebtedness consisting of the financing of insurance premiums;

(k) Indebtedness representing deferred compensation, severance and health and
retirement benefits or the equivalent thereof to employees, directors,
management and consultants of any Borrower or any Subsidiary incurred in the
ordinary course of business;

(l) Indebtedness consisting of obligations with respect to indemnification, the
adjustment of the purchase price (including customary earnouts) or similar
adjustments incurred in connection with a Permitted Acquisition or any other
Investment or disposition of assets permitted under this Agreement;

 

68



--------------------------------------------------------------------------------

(m) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(n) Indebtedness in respect of credit card processing agreements, automatic
clearinghouse arrangements, overdraft protections and similar arrangements in
each case in connection with cash management and deposit accounts and in the
ordinary course of business;

(o) Indebtedness under Swap Agreements permitted pursuant to Section 6.05;

(p) any Indebtedness incurred to finance, or assumed in connection with, a
Permitted Acquisition so long as both before and immediately after giving effect
to the incurrence or assumption of such Indebtedness and the consummation of
such Permitted Acquisition no Default or Event of Default shall have occurred
and be continuing; and

(q) other unsecured Indebtedness in an aggregate principal amount not exceeding
$15,000,000 at any time outstanding.

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall create, incur, assume or permit to exist any Indebtedness
except any Indebtedness permitted under clauses (m) and (n) of this
Section 6.01.

SECTION 6.02 Liens. No Borrower will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any property or asset of any Borrower or any Subsidiary other
than the property or assets identified in Schedule 6.02 and the proceeds of such
property or assets, and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and refinancings, extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof by an amount greater than an amount equal to the accrued and unpaid
interest and any premium thereon paid in connection with such refinancing,
extension, renewal or replacement and other reasonable amounts, paid and fees
and expenses reasonably incurred, in connection with such refinancing,
extension, renewal or replacement;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by any Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any Borrower or any Subsidiary (other than proceeds of
such property or asset) and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be and refinancings, extensions, renewals and
replacements thereof that do not increase the

 

69



--------------------------------------------------------------------------------

outstanding principal amount thereof by an amount greater than an amount equal
to the accrued and unpaid interest and any premium thereon paid in connection
with such refinancing, extension, renewal or replacement and other reasonable
amounts, paid and fees and expenses reasonably incurred, in connection with such
refinancing, extension, renewal or replacement;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of any Borrower or any Subsidiary
(other than proceeds of the applicable fixed or capital assets);

(e) Liens on cash or deposits granted in favor of the issuing bank of a letter
of credit issued pursuant to Section 6.01(g);

(f) Liens on earnest money deposits made in connection with any Permitted
Acquisition;

(g) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of deposit accounts or securities accounts in the ordinary
course of business;

(h) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto in the ordinary course of business;

(i) Liens securing Indebtedness permitted by Section 6.01(p); and

(j) other Liens securing Indebtedness or other obligations in an aggregate
amount not exceeding $10,000,000 at any time outstanding.

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except for any Liens
permitted under clause (a) of the definition of “Permitted Encumbrances” and
clause (g) of this Section 6.02, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof.

SECTION 6.03 Fundamental Changes, and Conduct of Business.

(a) No Borrower will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any Substantial Part of its
assets, or all or substantially all of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary may merge into, consolidate with, liquidate into or dissolve and
transfer its assets into, any Borrower in a transaction in which such

 

70



--------------------------------------------------------------------------------

Borrower is the surviving entity, (ii) any Subsidiary that is not a Subsidiary
Guarantor may merge into, consolidate with, liquidate into or dissolve and
transfer its assets into, any Subsidiary Guarantor in a transaction in which the
Subsidiary Guarantor is the surviving entity, (iii) any Subsidiary Guarantor may
merge into, consolidate with, liquidate into or dissolve and transfer its assets
into, any other Subsidiary Guarantor, (iv) any Subsidiary that is not a
Subsidiary Guarantor may merge into, consolidate with, liquidate into or
dissolve and transfer its assets into, any other Subsidiary that is not a
Subsidiary Guarantor, (v) any Loan Party may sell, transfer, lease or otherwise
dispose of its assets (including the Equity Interests of its Subsidiaries) to
any Loan Party, (vi) any Subsidiary that is not a Subsidiary Guarantor may sell,
transfer, lease or otherwise dispose of its assets (including Equity Interests
of its Subsidiaries) to any Borrower or to another Subsidiary, (vii) any Loan
Party may sell, transfer, lease or otherwise dispose of its assets (including
the Equity Interests of its Subsidiaries) to any Subsidiary that is not a Loan
Party; provided that such transfer would be permitted as an investment pursuant
to Section 6.04; (viii) if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, any Person may
merge into or consolidate with any Borrower in connection with an Acquisition
(to the extent otherwise permitted by this Agreement) where such Borrower is the
surviving entity and (ix) any Person may merge into or consolidate with any
Subsidiary in connection with an Acquisition (to the extent otherwise permitted
by this Agreement); provided that in connection with any such transaction, the
applicable Borrower complies with Section 5.10, to the extent it is applicable.

For the purposes of this Section 6.03(a), “Substantial Part” means any assets
with an aggregate book value equal to or greater than 20% of the remainder of
(a) the book value of all assets of LMI and its Subsidiaries, as determined on a
consolidated basis in accordance with GAAP, minus (b) the book value of all
goodwill and other intangible assets of LMI and its Subsidiaries, as determined
on a consolidated basis in accordance with GAAP, as set forth on LMI’s most
recent Financial Statements.

(b) No Borrower will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
LMI and its Subsidiaries on the date of execution of this Agreement and
reasonable extensions thereof.

(c) No Subsidiary that is a Massachusetts Securities Corporation shall engage in
any business activity other than buying, selling, dealing in or holding
securities on its own behalf, within the meaning of Massachusetts General Law c.
63, § 38B, and the applicable rules, regulations and directives of the
Massachusetts Department of Revenue.

(d) No Borrower will, nor will it permit any Subsidiary to, change its fiscal
year or any fiscal quarter other than to make it consistent with the fiscal year
and fiscal quarters of LMI.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No
Borrower will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any Equity Interest, evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person (each, an “Investment”), or consummate an
Acquisition (in one transaction or a series of related transactions), except:

(a) Permitted Investments;

 

71



--------------------------------------------------------------------------------

(b) Investments by LMI or any Subsidiary existing on the date hereof in the
Equity Interests of its Subsidiaries;

(c) Investments made by (i) any Loan Party to any other Loan Party; (ii) any
Non-Loan Party Subsidiary (other than any Subsidiary that is a Massachusetts
Securities Corporation) in any other Non-Loan Party Subsidiary; or (iii) any
Loan Party in a Non-Loan Party Subsidiary (other than any Subsidiary that is a
Massachusetts Securities Corporation); provided that the aggregate outstanding
amount of all investments under this clause (iii) shall not exceed $20,000,000;

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) Permitted Acquisitions and Investments in Subsidiaries to the extent the
proceeds of such Investments are applied to Permitted Acquisitions or to Capital
Expenditures permitted pursuant to Section 6.09;

(f) Investments acquired in connection with the settlement of delinquent
accounts receivable in the ordinary course of business or in connection with the
bankruptcy or reorganization of suppliers or customers;

(g) accounts receivable owing to LMI or any Subsidiary, if created or acquired
in the ordinary course of business;

(h) Investments in the form of Swap Agreements permitted pursuant to
Section 6.05;

(i) prepaid expenses, negotiable instruments held for collection and lease,
utility and workers compensation, performance and similar deposits and advance
payments (including retainers) for goods or services paid or provided, in each
case in the ordinary course of business;

(j) Investments held by a Person that becomes a Subsidiary (or is merged or
consolidated with or into a Subsidiary Party) after the Effective Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation;

(k) Investments by any Loan Party in any Massachusetts Securities Corporation in
an unlimited amount so long as (and during any period that) at the time of the
making of such Investment the Loan Parties have in the aggregate at least
$50,000,000 in unrestricted cash on hand; provided that, at any other time when
the Loan Parties do not have in the aggregate at least $50,000,000 in
unrestricted cash on hand, the Loan Parties shall not make any additional
Investments in or to any Massachusetts Securities Corporations beyond the then
existing amount of such Investments (in aggregate) in all Massachusetts
Securities Corporations; and

(l) other Investments by LMI and its Subsidiaries in an amount not to exceed at
any time outstanding $5,000,000.

 

72



--------------------------------------------------------------------------------

SECTION 6.05 Swap Agreements. No Borrower will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which LMI or any Subsidiary has actual
exposure (other than those in respect of Equity Interests of LMI or any
Subsidiary), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of LMI or any Subsidiary.

SECTION 6.06 Restricted Payments. No Borrower will, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except (a) any Borrower and any Subsidiary may declare
and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common Equity Interests; (b) Subsidiaries may make
Restricted Payments with respect to their Equity Interests; (c) any Borrower or
any Subsidiary may make Restricted Payments pursuant to and in accordance with
equity compensation plans or other benefit plans for management, directors,
consultants or employees of LMI and the Subsidiaries; (d) cash payments in lieu
of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of LMI; (e) repurchases of Equity Interests in LMI, or any of
the Subsidiaries, deemed to occur upon “cashless” exercise of options or
warrants or upon delivery of Equity Interests pursuant to any equity
compensation plan in lieu of payment of withholding taxes; (f) to the extent
constituting Restricted Payments, transactions expressly permitted by
Section 6.03, Section 6.04 and Section 6.07(a) (other than Section 6.07(a)(iii)
and Section 6.07(a)(vi)); and (g) LMI may make Restricted Payments if, (i) LMI
shall be in compliance on a Pro Forma Basis with the financial covenant set
forth in Section 6.10(a), (ii) the aggregate consideration paid in connection
with such Restricted Payment or Restricted Payments shall not exceed
$25,000,000, in the aggregate for all such Restricted Payments during the term
of this Agreement; provided, however, that the limit on aggregate consideration
set forth in clause (d)(ii) will not apply to any Restricted Payment made when
Consolidated Total Leverage Ratio on a Pro Forma Basis does not exceed 2.25 to
1.00, and any Restricted Payment made at such time shall not be counted against
such limit; and (iii) both before and immediately after giving effect to such
Restricted Payment, no Default or Event of Default shall have occurred and be
continuing.

SECTION 6.07 Transactions with Affiliates; Sale and Leaseback Transactions.

(a) No Borrower will, nor will it permit any Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (i) at prices and on terms and
conditions not less favorable to such Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties,
(ii) transactions between or among LMI and its Subsidiaries not involving any
other Affiliate, (iii) any Restricted

 

73



--------------------------------------------------------------------------------

Payment permitted by Section 6.06, (iv) entering into employment and severance
arrangements between LMI or any Subsidiary and any of their respective officers
and employees, as determined in good faith by the board of directors or senior
management of the relevant Person, (v) the payment of customary fees and
reimbursement of reasonable out-of-pocket costs of, and customary indemnities
provided to or on behalf of, directors, officers, management, consultants and
employees of LMI and its Subsidiaries in the ordinary course of business and
(vi) the issuance of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of equity compensation plans
or other benefit plans for management, directors, consultants or employees of
LMI and the Subsidiaries.

(b) No Borrower will, nor will it permit any Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred (a “Sale and Leaseback Transaction”), except for
any such sale of any fixed or capital assets by any Borrower or any Subsidiary
that is made for cash consideration in an amount not less than the fair value of
such fixed or capital asset and is consummated within 90 days after such
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset.

SECTION 6.08 Restrictive Agreements. No Borrower will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to any Borrower or any other Subsidiary or to Guarantee
Indebtedness of any Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
the Loan Documents, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification, in each
case, that expands the scope of, any such restriction or condition), (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or the sale of assets of LMI or
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is, or the assets that are, to be sold and
such sale is permitted hereunder or such sale is conditioned on either a consent
under this Agreement or the payment of the Loans and termination of this
Agreement, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases or licenses restricting the assignment
thereof, (vi) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (vii) clause (b) of the
foregoing shall not apply to any restrictions or conditions imposed by any
agreement relating to Indebtedness permitted pursuant to Section 6.01 entered
into after the Effective Date if such restrictions are not materially more
restrictive, taken as a whole, in the good faith judgment of LMI, than (A) the
restrictions contained in the Loan Documents or (B) in the case of Indebtedness
incurred in connection with a refinancing,

 

74



--------------------------------------------------------------------------------

extension, renewal or replacement of Indebtedness, the restrictions that are in
effect on the Effective Date pursuant to the Indebtedness to be refinanced,
extended, renewed or replaced, and (viii) customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business and related to such joint ventures.

SECTION 6.09 Capital Expenditures.

(a) The Borrowers will not, nor will they permit any Subsidiary to, incur or
make any Capital Expenditures in the aggregate during any period set forth below
in an amount exceeding the amount set forth opposite such period:

 

Fiscal year ending:

   Maximum
Capital Expenditures  

December 31, 2015

   $ 17,500,000   

December 31, 2016

   $ 20,000,000   

December 31, 2017

   $ 22,500,000   

December 31, 2018

   $ 25,000,000   

December 31, 2019

   $ 27,500,000   

(b) The amount of any Capital Expenditures permitted to be made in respect of
any fiscal year shall be increased by 100% of the unused amount of Capital
Expenditures that were permitted to be made during the immediately preceding
fiscal year, without giving effect to any carryover amount; provided that the
aggregate amount carried forward from any fiscal year shall not exceed 50% of
the permitted amount for such fiscal year. Capital Expenditures in any fiscal
year shall be deemed to use, first, any amount carried forward to such fiscal
year and, second, the amount for such fiscal year.

SECTION 6.10 Financial Covenants.

(a) Consolidated Total Leverage Ratio. LMI will not permit the Consolidated
Total Leverage Ratio as of the last day of any Reference Period to be greater
than 2.75:1.00.

(b) Minimum Interest Coverage Ratio. LMI will not permit the Consolidated
Interest Coverage Ratio as of the last day of any Reference Period to be less
than 3.00:1.00.

ARTICLE VII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

75



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect (or in any respect if already qualified by concepts of
materiality) when made or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to each Borrower’s
existence) or 5.08 or in Article VI;

(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrowers (which notice will be given at the request
of the Administrative Agent or the Required Lenders);

(f) any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time, or both, but after giving
effect to all applicable grace periods) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, examinership or other
relief in respect of any Borrower or any Material Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, examiner or similar official for any Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

76



--------------------------------------------------------------------------------

(i) any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator,
examiner or similar official for any Borrower or any Material Subsidiary or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) any Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments, orders or awards for the payment of money in an
aggregate amount in excess of $5,000,000 (except to the extent covered by
insurance provided by a financially sound and reputable insurer pursuant to
which such insurer has not denied coverage) shall be rendered against any
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged, unsatisfied or unvacated for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder, shall cease to
be in full force and effect; or any Loan Party shall contest in any manner the
validity or enforceability of any Loan Document; or any Loan Party shall deny
that it has any or further liability or obligation under any Loan Document, or
shall purport to revoke, terminate or rescind any Loan Document; or

(o) except as permitted pursuant to Section 9.19, any Collateral Document shall
for any reason fail to create a valid and perfected first priority security
interest (subject only to liens permitted by the Loan Documents) in any material
portion of the Collateral as required by this Agreement or any Collateral
Document, except as permitted by the terms of any Loan Document or except to the
extent that any such loss of validity, perfection or priority results from any
action or inaction on the party of the Administrative Agent or any other Secured
Party (including, without limitation, a failure to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or from the failure of the Administrative Agent to file UCC
continuation statements);

 

77



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE VIII.

The Administrative Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to LMI or any of
its Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken

 

78



--------------------------------------------------------------------------------

by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by LMI or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and LMI. Upon any such resignation, the
Required Lenders shall have the right, with the consent of LMI (such consent not
to be unreasonably withheld, delayed or conditioned), to appoint a successor. If
no successor shall have been so appointed by the Required Lenders, consented to
by LMI and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees

 

79



--------------------------------------------------------------------------------

payable by LMI to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between LMI and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Anything herein to the contrary notwithstanding, no Arranger, Syndication Agent
or Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC.
Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties. The Lenders hereby
irrevocably authorize the Administrative Agent, at its option and in its sole
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral in accordance with Section 9.02(d). Upon any sale or
transfer of assets constituting Collateral that is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
(or such shorter period as the Administrative Agent shall agree) prior written
request by LMI to the Administrative Agent, the Administrative Agent shall (and
is

 

80



--------------------------------------------------------------------------------

hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Secured Parties herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, that (a) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (b) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of any Borrower or any Subsidiary in respect of) all
interests retained by any Borrower or any Subsidiary, including the proceeds of
the sale, all of which shall continue to constitute part of the Collateral.

ARTICLE IX.

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to LMI at LogMeIn, Inc., 320 Summer St., Boston, MA
02210, Attention: Chief Financial Officer (Telecopy No. (781) 437-1820), with a
copy to LogMeIn, Inc., 320 Summer St., Boston, MA 02210, Attention: General
Counsel (Telecopy No. (781) 437-1820) and a copy to Latham & Watkins LLP, John
Hancock Tower, 27th Floor, 200 Clarendon Street, Boston, MA 02116, Attention:
John H. Chory, Esq. (Telecopy No. (781) 434-6601);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in U.S. Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency Services –
Corporate Client Banking, 10 South Dearborn, Floor 7, Chicago, Illinois 60601,
Attention of Joyce King (Telecopy No. (888) 292-9533; E-mail
JPM.Agency.Servicing.4@ jpmorgan.com) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, United Kingdom, Attention of The Manager
(Telecopy No. 44 207 777 2360; E-mail loan_and_agency_london@jpmorgan.com), and
in each case with a copy (which shall not constitute notice) to JPMorgan Chase
Bank, N.A., Corporate Client Banking, 270 Park Avenue, 43rd Floor, New York, New
York 10017, Attention of Justin Burton (Telecopy No. (917) 546-2609; E-mail
justin.x.burton@jpmorgan.com;

(iii) if to JPMorgan Chase Bank, N.A., as an Issuing Bank, to it at JPMorgan
Chase Bank, N.A., L/C Loan and Agency Services – Corporate Client Banking, 10
South Dearborn, Floor 7, Chicago, Illinois 60601, Attention of Manager (Telecopy
No. (844) 492-3899 E-mail CHICAGO.LC.AGENCY.ACTIVITY.TEAM@JPMCHASE.COM with a

 

81



--------------------------------------------------------------------------------

copy (which shall not constitute notice) to JPMorgan Chase Bank, N.A., Corporate
Client Banking, 270 Park Avenue, 43rd Floor, New York, New York 10017, Attention
of Justin Burton (Telecopy No. (917) 546-2609; E-mail
justin.x.burton@jpmorgan.com); and

(iv) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or LMI,
on behalf of the Borrowers, may each agree, in their discretion, to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

82



--------------------------------------------------------------------------------

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower or any other Loan Parties, any Lender, any Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System, other than any damages to the extent they are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise or result
from the bad faith, willful misconduct or gross negligence of such Agent Party.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by each Borrower and the Required Lenders or by each Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest (other than default

 

83



--------------------------------------------------------------------------------

interest) thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
(other than default interest) thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each adversely affected Lender, (v) release LMI from its Obligations
without the written consent of each Lender, (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each adversely affected Lender,
(vii) change the definition of “Agreed Currency” without the written consent of
each adversely affected Lender, (viii) release all or substantially all of the
Loan Parties other than LMI from their obligations under the Loan Documents
without the written consent of each adversely affected Lender or (ix) except as
provided in paragraph (d) of this Section, release all or substantially all of
the Collateral without the written consent of each adversely affected Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be.

(c) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement any
Loan Document to cure any ambiguity, omission, mistake, defect or inconsistency.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, and with respect to clauses (i), (ii), (iii),
(iv), (v), (vi), (vii) and (viii) below, the Administrative Agent for the
benefit of the Borrowers hereby agrees to release any Liens granted to or held
by the Administrative Agent upon any Collateral (i) upon the termination of all
the Commitments, payment and satisfaction in full in cash of all Secured
Obligations (other than (A) contingent obligations and (B) Secured Swap
Obligations and Secured Banking Services Obligations as to which arrangements
reasonably satisfactory to the applicable Swap Provider or Banking Services
Provider have been made), and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank have
been made, including the posting of cash collateral in the amount required
pursuant to Section 2.06(j)), (ii) constituting property being sold or disposed
of if LMI certifies to the Administrative Agent that the sale or disposition is
made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to any Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII, (v) as otherwise permitted by,
but only in accordance with, the terms of any Loan Document, (vi) release any
Borrower which is removed as a Borrower pursuant to Section 5.09(b) (and all
Liens on assets of such Borrower), in each case unless such Borrower is required
to become a Guarantor pursuant to Section 5.10; (vii) release all Foreign
Subsidiaries that are Guarantors (and all Liens on assets of

 

84



--------------------------------------------------------------------------------

such Foreign Subsidiaries) if all Foreign Borrowers are removed pursuant to
Section 5.09(b), or (viii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Any such release shall
not in any manner discharge, affect, or impair the Secured Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) LMI shall pay (i) all
reasonable and documented out of pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable and documented fees, charges
and disbursements of a single counsel and, if necessary, of a single local
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred in regard to any workout, restructuring or negotiations in respect of
such Loans or Letters of Credit; provided that LMI shall only be required to pay
the reasonable and documented out-of-pocket legal expenses of a single counsel
for the Administrative Agent, the Issuing Banks and the Lenders and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
persons (and, in the case of a conflict of interest where the person or persons
affected by such conflict informs LMI of such conflict, one additional single
counsel for all similarly situated persons).

(b) LMI shall indemnify the Administrative Agent, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, limited,
in the case of the Indemnitees’ legal fees, to the reasonable and documented
fees, charges and disbursements of any one counsel for all the Indemnitees and,
if necessary, of a single local counsel in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) for all
the Indemnitees (and in the case of a conflict of interest where Indemnitees
affected by such conflict inform LMI of such conflict, of one additional counsel
for all similarly affected Indemnitees) for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties

 

85



--------------------------------------------------------------------------------

hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by any Borrower or any other
Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c) To the extent that LMI fails to pay any amount required to be paid by it to
the Administrative Agent or any Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent or such
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or such
Issuing Bank in their capacity as such.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that, nothing in this
clause (d) shall relieve LMI of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable not later than ten
(10) Business Days after written demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no

 

86



--------------------------------------------------------------------------------

Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section (and any other attempted assignment or
transfer by any Lender shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A) LMI, provided that LMI shall be deemed to have consented to an assignment
unless it shall have objected thereto by written notice to the Administrative
Agent within ten (10) Business Days after having received notice thereof;
provided, further, that no consent of LMI shall be required for an assignment to
a Lender (other than a Defaulting Lender), an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender) with a Commitment immediately prior
to giving effect to such assignment, an Affiliate of a Lender or an Approved
Fund, other than an assignment that would result in such Lender and its
Affiliates holding more than 50% of the Commitments; and

(C) each Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of any Commitment to an assignee that is a Lender
(other than a Defaulting Lender), an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of LMI and
the Administrative Agent otherwise consent, provided that no such consent of LMI
shall be required if an Event of Default has occurred and is continuing;

 

87



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a Defaulting Lender or its Lender Parent,
(b) the Borrower, its Subsidiaries or any of its other Affiliates, or (c) a
natural person or any company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or a relative thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the

 

88



--------------------------------------------------------------------------------

interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with, and must be in accordance with the terms of,
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), 2.07(b),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

89



--------------------------------------------------------------------------------

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent or the Issuing Banks, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Borrowers, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Sections 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under 2.17(g) will be delivered to LMI and the Administrative Agent))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, had no participation been granted to such Participant Each Lender that
sells a participation agrees to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not

 

90



--------------------------------------------------------------------------------

apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by any Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution. (a)
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

91



--------------------------------------------------------------------------------

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. Subject to the provisions of Section 9.18 hereof,
if an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
obligations of any Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.
Subject to the provisions of Section 9.18 hereof, the rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

92



--------------------------------------------------------------------------------

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and will either
have a legal obligation to keep such Information confidential or will enter into
an agreement for the benefit of LMI to keep such Information confidential),
(b) to the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having jurisdiction over the Administrative Agent, the applicable
Issuing Bank or the applicable Lender, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the prior written consent of LMI or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrowers or any source that the Administrative
Agent, the applicable Issuing Bank or the applicable Lender knows is subject to
a confidentiality agreement. For the purposes of this Section, “Information”
means all information received from any Borrower or any Subsidiary relating to
the Borrowers, the Subsidiaries or their business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by any Borrower or
any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

93



--------------------------------------------------------------------------------

SECTION 9.13 Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS, THE SUBSIDIARIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE SUBSIDIARIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.14 Authorization to Distribute Certain Materials to Public-Siders.

(a) If the Borrowers do not file this Agreement with the SEC, then the Borrowers
hereby authorize the Administrative Agent to distribute the execution version of
this Agreement and the other Loan Documents that are filed with the SEC to all
Lenders, including their Public-Siders. Each Borrower acknowledges its
understanding that Public-Siders and their firms may be trading in any of the
Parties’ respective securities while in possession of such Loan Documents.

(b) Each Borrower represents and warrants that none of the information in this
Agreement and the other Loan Documents that are filed with the SEC constitutes
or contains material non-public information within the meaning of the federal
and state securities laws. To the extent that any such executed Loan Documents
constitutes at any time a material non-public information within the meaning of
the federal and state securities laws after the date hereof, the Borrowers agree
that they will promptly make such information publicly available by press
release or public filing with the SEC.

SECTION 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other

 

94



--------------------------------------------------------------------------------

amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
each Borrower in accordance with the Act.

SECTION 9.17 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent (if
applicable) or otherwise deal with such Collateral in accordance with the
Administrative Agent’s instructions.

SECTION 9.18 Liability for Obligations. Notwithstanding anything to the contrary
contained in this Agreement or in the other Loan Documents to the contrary, the
parties agree that: (a) neither LMI Ireland nor any other Foreign Subsidiary
shall be liable for any obligation of LMI or any Domestic Subsidiary arising
under or with respect to any of the Loan Documents (including for any damages
for breach of covenants by LMI or any Domestic Subsidiary), (b) each Domestic
Borrower shall be liable for all of the obligations of each Loan Party arising
under or with respect to any of the Loan Documents (including for any damages
for breach of covenants by LMI or any Domestic Subsidiary) and (c) neither the
Administrative Agent nor any Lender, nor any Affiliate thereof, may set-off or
apply any deposits of a Foreign Subsidiary or any other obligations at the time
owing to or for the credit of the account of any Foreign Subsidiary by such
Administrative Agent, Lender of Affiliate thereof, against any or all of the
obligations of LMI.

SECTION 9.19 Non-U.S Collateral Documents. Notwithstanding any provision of this
Agreement to the contrary, each of the parties to this Agreement agrees that no
Loan Party shall be required to execute any Collateral Document governed by the
law of any jurisdiction outside the United States, and that each representation
and warranty under this Agreement and each covenant in this Agreement shall be
deemed not to require any such non-U.S. Collateral Document.

 

95



--------------------------------------------------------------------------------

ARTICLE X.

BORROWER GUARANTEES

SECTION 10.01 Guarantee of Domestic Borrowers.

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, each Domestic Borrower hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of such other Borrowers. Each Domestic Borrower
further agrees that, except for any consent of such Domestic Borrower which is
expressly required pursuant to this Agreement, the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.

Each Domestic Borrower waives presentment to, demand of payment from and protest
to any Borrower of any of the Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment. The obligations of the
Domestic Borrowers hereunder shall not be affected by (a) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any right or remedy against any Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (b) any extension or renewal of
any of the Obligations, (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other Loan Document or agreement, (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations or (e) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of any Domestic Borrower or otherwise operate as a
discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of any Domestic Borrower to subrogation; provided that the
provisions of this paragraph shall not be deemed to be a waiver by any Domestic
Borrower of any rights which it has under this Agreement or any other Loan
Document related to amendments or waivers of the Loan Documents.

Each Domestic Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent or any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Domestic Borrower by virtue hereof, upon the failure of any other Borrower to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, each Domestic Borrower
hereby promises to and will, upon receipt of written demand by the
Administrative Agent or any Lender, forthwith pay, or cause to be paid, to the
Administrative Agent or such Lender in cash an amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon. Each Domestic Borrower further agrees that if payment in
respect of any Obligation shall be due in a currency other than U.S. Dollars
and/or at a place of payment other than New York and if, by reason of any Change
in Law, disruption of currency or foreign exchange markets, war or civil
disturbance

 

96



--------------------------------------------------------------------------------

or other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent or any Lender, not consistent with the protection of its rights or
interests, then, at the election of the Administrative Agent, such Domestic
Borrower shall make payment of such Obligation in U.S. Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify the Administrative Agent and each Lender against any losses
or reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

Upon payment by any Domestic Borrower of any sums as provided above, all rights
of such Domestic Borrower against any Borrower arising as a result thereof by
way of right of subrogation or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full of all
the Obligations owed by such Borrower to the Administrative Agent, the Issuing
Banks and the Lenders.

Nothing shall discharge or satisfy the liability of any Domestic Borrower under
this Section 10.01 except the full performance and payment of the Obligations.

SECTION 10.02 Guarantee of Foreign Borrowers.

In order to induce the Lenders to extend credit to the other Foreign Borrowers
hereunder, each Foreign Borrower hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of each other Foreign Borrower. Each Foreign
Borrower further agrees that, except for any consent of such Foreign Borrower
which is expressly required pursuant to this Agreement, the due and punctual
payment of such Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Obligation.

Each Foreign Borrower waives presentment to, demand of payment from and protest
to any other Borrower of any of the Obligations of any Foreign Borrower, and
also waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of the Foreign Borrowers hereunder shall not be
affected by (a) the failure of the Administrative Agent or any Lender to assert
any claim or demand or to enforce any right or remedy against any Loan Party
under the provisions of this Agreement, any other Loan Document or otherwise,
(b) any extension or renewal of any of the Obligations, (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement, (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations or (e) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of any Foreign
Borrower or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of any Foreign Borrower
to subrogation; provided that the provisions of this paragraph shall not be
deemed to be a waiver by any Foreign Borrower of any rights which it has under
this Agreement or any other Loan Document related to amendments or waivers of
the Loan Documents.

Each Foreign Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any

 

97



--------------------------------------------------------------------------------

Obligation of any Foreign Borrower is rescinded or must otherwise be restored by
the Administrative Agent or any Lender upon the bankruptcy or reorganization of
any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Foreign Borrower by virtue hereof, upon the failure of any Foreign Borrower to
pay any Obligation of such Foreign Borrower when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Foreign Borrower hereby promises to and will, upon receipt of
written demand by the Administrative Agent or any Lender, forthwith pay, or
cause to be paid, to the Administrative Agent or such Lender in cash an amount
equal to the unpaid principal amount of any Obligations of any other Foreign
Borrowers then due, together with accrued and unpaid interest thereon. Each
Foreign Borrower further agrees that if payment in respect of any Obligation of
any other Foreign Borrower shall be due in a currency other than U.S. Dollars
and/or at a place of payment other than New York and if, by reason of any Change
in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Obligation in such currency or at
such place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent or any Lender, not consistent with the protection of its
rights or interests, then, at the election of the Administrative Agent, such
Foreign Borrower shall make payment of such Obligation in U.S. Dollars (based
upon the applicable Exchange Rate in effect on the date of payment) and/or in
New York, and shall indemnify the Administrative Agent and each Lender against
any losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.

Upon payment by any Foreign Borrower of any sums as provided above, all rights
of such Foreign Borrower against any other Foreign Borrower arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations owed by such Foreign Borrower to the Administrative
Agent, the Issuing Banks and the Lenders.

Nothing shall discharge or satisfy the liability of any Foreign Borrower under
this Section 10.02 except the full performance and payment of the Obligations of
all Foreign Borrowers.

SECTION 10.03 Limitation on Foreign Guarantees.

Notwithstanding any other provisions of the Loan Documents, no Loan to any
Domestic Borrower or other obligation of any Domestic Borrower or any Domestic
Subsidiary under this Agreement or under any Loan Document may be, directly or
indirectly, (a) guaranteed by a Foreign Borrower or a Foreign Subsidiary,
(b) secured by any assets of any Foreign Borrower or Foreign Subsidiary
(including any stock held directly or indirectly by a Foreign Borrower or
Foreign Subsidiary) or (c) secured by a pledge in excess of 65% of the stock
(measured by the total combined voting power of the issued and outstanding
voting stock) of a Foreign Borrower or Foreign Subsidiary.

[No further text on this page. Signature pages follow.]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

LOGMEIN, INC. By:

/s/ Edward K. Herdiech

Name: Edward K. Herdiech Title: Chief Financial Officer and Treasurer

 



--------------------------------------------------------------------------------

Signed and Delivered as a Deed by

 

Edward K. Herdiech

/s/ Edward K. Herdiech

Attorney

as duly appointed attorney for

and on behalf of LogMeIn Ireland Holding Company Limited

in the presence of:

 

/s/ Patrick J. Murphy

Witness Signature Address 39 Cold Spring Road, Westford, MA 01886 Occupation
Attorney

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, By:

/s/ David Gibbs

Name: David Gibbs

Title: Managing Director

 



--------------------------------------------------------------------------------

T.D. BANK, N.A., as a Lender, By:

/s/ Louise M. Wager

Name: Louise M. Wager

Title: VP

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A, as a Lender, By:

/s/ Debra E. Delvecchio

Name Debra E. Delvecchio

Title: Senior Vice President

 



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender, By:

/s/ Kristy Vlahos

Name Kristy Vlahos

Title: Director

 



--------------------------------------------------------------------------------

Schedule 2.01

Lenders and Commitments

 

Lender

   Commitment      Initial Applicable
Percentage  

JPMorgan Chase Bank, N.A.

   $ 30,000,000.00         30.000000000 % 

Wells Fargo Bank, N.A.

   $ 30,000,000.00         30.000000000 % 

Silicon Valley Bank

   $ 22,500,000.00         22.500000000 % 

TD Bank, N.A.

   $ 17,500,000.00         17.500000000 % 

Total

   $ 100,000,000.00         100 % 



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

Sensory Technologies, LLC has filed a complaint against LMI in the U.S. District
Court for the Southern District of Indiana (Case No. 1:14-cv-1406). Please see
the most recent SEC filings for information with respect to this litigation.



--------------------------------------------------------------------------------

Schedule 3.13

Subsidiaries

 

Subsidiary

  

Jurisdiction

  

Owner(s) & Percentage

LogMeIn Ireland Holding Company Limited    Ireland    LogMeIn, Inc. (100%) Nihon
LogMeIn Kabushiki Kaisha    Japan    LogMeIn, Inc. (100%) 3LI Securities
Corporation    Massachusetts security corporation    LogMeIn, Inc. (100%)
Zamurai Corporation    Delaware    LogMeIn, Inc. (100%) Remotely Anywhere, Inc.
   Delaware    LogMeIn, Inc. (100%) Ionia Corporation    Massachusetts   
LogMeIn, Inc. (100%) BBA, Inc.    Delaware    LogMeIn, Inc. (100%) LogMeIn
Szoftverkeszito es Szaktanacsado Korlatolt Felelossegu Tarasag    Hungary   
LogMeIn Ireland Holding
Company Limited (100%) LogMeIn Ireland Limited    Ireland    LogMeIn Ireland
Holding
Company Limited (100%) LogMeIn UK Ltd.    United Kingdom    LogMeIn Ireland
Limited (100%) LogMeIn Australia Pty Ltd.    Australia    LogMeIn Ireland
Limited (100%) LogMeIn Europe B.V.    Netherlands    LogMeIn Ireland Limited
(100%) Xively Ltd.    United Kingdom    LogMeIn UK Ltd. (100%) LogMeIn Brazil
Consultoria Em Tecnologia Da Informação Ltda.    Brazil    LogMeIn Ireland
Limited (99%)


LogMeIn Europe B.V. (1%)

LogMeIn (India) Private Limited    India    LogMeIn, Inc. (99%)


LogMeIn Europe B.V. (1%)



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

None.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

Schedule 6.08

Existing Restrictions

None.

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below and the Assignee identified in item 2 below.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified in item 5 below, receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.      Assignor:

[                    ]

2.      Assignee:

[                    ] [and is an Affiliate/Approved Fund of [identify Lender]1]

3.      Borrowers:

LOGMEIN, INC., LOGMEIN IRELAND HOLDING COMPANY LIMITED

4.      Administrative Agent:

JPMORGAN CHASE BANK, N.A., as the administrative agent under the Credit
Agreement, and any of its Affiliates selected by it to act as administrative
agent for any of the facilities provided under the Credit Agreement

5.      Credit Agreement:

The Credit Agreement dated as of February 18, 2015, among LOGMEIN, INC. (“LMI”),
LOGMEIN IRELAND HOLDING COMPANY LIMITED (“LMI Ireland”), the Additional
Borrowers parties thereto (together with LMI and LMI Ireland, collectively the
“Borrowers” and each a “Borrower”), the Lenders parties thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent

 

1  Select as applicable.

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

6.      Assigned Interest:

  

 

Aggregate Amount of
Commitment/Loans for
all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2   $    $           %   

Effective Date: [            ], 20[    ] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

Name: Title: [Consented to:]4 [NAME OF RELEVANT PARTY] By:

 

Name: Title:

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of LMI and/or other parties (e.g., each
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit A – Page 6



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of LMI,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by LMI, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by facsimile,
emailed pdf or any other electronic means shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Exhibit A – Page 7



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWER ACCESSION AGREEMENT

This BORROWER ACCESSION AGREEMENT dated as of [            ], 20[    ], among
LOGMEIN, INC., a Delaware corporation (“LMI”), [NAME OF NEW BORROWER], a
[                    ] (the “New Borrower”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”).

Reference is made to the Credit Agreement, dated as of February 18, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LMI, LogMeIn Ireland Holding Company Limited, an Irish
incorporated limited liability company (“LMI Ireland”), each of the Additional
Borrowers party thereto (together with LMI and LMI Ireland, each a “Borrower”
and collectively, the “Borrowers”), the Lenders parties thereto, and the
Administrative Agent. Capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to the Borrowers. Each of LMI
and the New Borrower represent and warrant that the representations and
warranties of LMI in the Credit Agreement relating to the New Borrower and this
Borrower Accession Agreement are true and correct in all material respects (or
in all respects if already qualified by concepts of materiality) on and as of
the date hereof. LMI agrees that the guarantee of LMI and each other Domestic
Borrower contained in the Credit Agreement will apply to the obligations of the
New Borrower. Upon execution and delivery of this Borrower Accession Agreement
by each of LMI, the New Borrower and the Administrative Agent and the
satisfaction of all other requirements under Section 5.09(a) of the Credit
Agreement, the New Borrower shall be a party to the Credit Agreement and a
“Borrower” for all purposes thereof, and the New Borrower hereby agrees to be
bound by all provisions of the Credit Agreement.

THIS BORROWER ACCESSION AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

The provisions of Section 9.06 of the Credit Agreement as to counterparts and
electronic execution are hereby incorporated into this Borrower Accession
Agreement by reference, mutatis mutandis, as if such provisions were fully set
forth herein.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Borrower Accession
Agreement to be duly executed by their authorized officers as of the date first
appearing above.

 

LOGMEIN, INC. By:

 

Name: Title: [NAME OF NEW BORROWER] By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:

 

Name: Title:

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

Consented to:5 [NAME OF LENDER] By:

 

Name: Title:

 

5  Each Lender must consent to the addition of the New Borrower as a Borrower
under the Credit Agreement and all other applicable documents related thereto

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of February 18, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LogMeIn, Inc., a Delaware corporation (“LMI”), LogMeIn
Ireland Holding Company Limited, an Irish incorporated limited liability company
(“LMI Ireland”), each of the Additional Borrowers party thereto (together with
LMI and LMI Ireland, each a “Borrower” and collectively the “Borrowers”), the
Lenders parties thereto and JPMorgan Chase Bank, N.A. (the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (iv) it is not a “controlled foreign corporation” related to any
Borrower as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments in question are not effectively connected with the undersigned’s
conduct of a United States trade or business.

The undersigned has furnished the Administrative Agent and LMI with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform LMI and the Administrative Agent and
(2) the undersigned shall have at all times furnished LMI and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title: Date:

 

Exhibit C-1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of February 18, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LogMeIn, Inc., a Delaware corporation (“LMI”), LogMeIn
Ireland Holding Company Limited, an Irish incorporated limited liability company
(“LMI Ireland”), each of the Additional Borrowers party thereto (together with
LMI and LMI Ireland, each a “Borrower” and collectively the “Borrowers”), the
Lenders parties thereto and JPMorgan Chase Bank, N.A. (the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement, neither the undersigned nor any of its partners/members is a
“bank” extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (v) none of its partners/members is a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a United States trade
or business.

The undersigned has furnished the Administrative Agent and LMI with IRS Form
W-8IMY accompanied by one of (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of its partners/members claiming the portfolio interest
exemption or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform LMI and the
Administrative Agent and (2) the undersigned shall have at all times furnished
LMI and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title: Date:

 

Exhibit C-2 – Page 1



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF U.S. TAX CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of February 18, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LogMeIn, Inc., a Delaware corporation (“LMI”), LogMeIn
Ireland Holding Company Limited, an Irish incorporated limited liability company
(“LMI Ireland”), each of the Additional Borrowers party thereto (together with
LMI and LMI Ireland, each a “Borrower” and collectively the “Borrowers”), the
Lenders parties thereto and JPMorgan Chase Bank, N.A. (the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a United States trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title: Date:

 

Exhibit C-3 – Page 1



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF U.S. TAX CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of February 18, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LogMeIn, Inc., a Delaware corporation (“LMI”), LogMeIn
Ireland Holding Company Limited, an Irish incorporated limited liability company
(“LMI Ireland”), each of the Additional Borrowers party thereto (together with
LMI and LMI Ireland, each a “Borrower” and collectively the “Borrowers”), the
Lenders parties thereto and JPMorgan Chase Bank, N.A. (the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (v) none of its partners/members is a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a United States trade
or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of its partners/members claiming the portfolio interest
exemption or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title: Date:

 

Exhibit C-4 – Page 1



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF SUBSIDIARY GUARANTEE AGREEMENT

FOR DOMESTIC SUBSIDIARIES

This SUBSIDIARY GUARANTEE AGREEMENT (this “Guaranty”) is made as of
[                    ], 20[    ], by and among each of the undersigned (the
“Initial Guarantors” and along with any additional Domestic Subsidiaries (as
defined in the Credit Agreement referred to below) which become parties to this
Guaranty by executing a supplement hereto in the form attached hereto as Annex
I, the “Guarantors”) in favor of the Administrative Agent (as defined below),
for the ratable benefit of the Secured Parties (as defined below), under the
Credit Agreement referred to below.

WITNESSETH

WHEREAS, LOGMEIN, INC., a Delaware corporation (“LMI”), LOGMEIN IRELAND HOLDING
COMPANY LIMITED, an Irish incorporated limited liability company (“LMI
Ireland”), the additional borrowers from time to time parties thereto (together
with LMI and LMI Ireland, each a “Borrower” and collectively, the “Borrowers”),
the lenders from time to time parties thereto (the “Lenders”), and JPMORGAN
CHASE BANK, N.A., in its capacity as administrative agent (the “Administrative
Agent”) for itself and the other Lenders, have entered into that certain Credit
Agreement dated as of February 18, 2015 (as the same may be amended, modified,
supplemented and/or restated, and as in effect from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrowers;

WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Credit Agreement that each of the Initial Guarantors execute
and deliver this Guaranty, whereby each of the Guarantors shall guarantee the
payment and performance when due of all Guaranteed Obligations (as defined
below); and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to execute and deliver this
Guaranty;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement.

SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall also be true
and correct in all material respects (or, with respect to representations and
warranties already qualified by concepts of materiality, in all respects) on and
as of each date after the Effective Date of the making of a Loan on the occasion
of any Borrowing or the issuance, amendment, renewal or extension of any Letter
of Credit, each of which credit events occurring after the Effective Date shall
be deemed to constitute the making by the Guarantors of such representations and
warranties in such respects on and as of the date of such credit event) that:

(A) Such Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite
organizational power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

Exhibit D-1 – Page 1



--------------------------------------------------------------------------------

(B) Such Guarantor has the requisite power and authority and legal right to
execute and deliver this Guaranty and to perform its obligations hereunder. Such
Guarantor’s execution and delivery of this Guaranty and performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other applicable organizational actions and, if required, actions by
stockholders or other equity holders. This Guaranty has been duly executed and
delivered by such Guarantor and constitutes a legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(C) Neither the execution and delivery by such Guarantor of this Guaranty, nor
the consummation by it of the transactions herein contemplated, nor compliance
by it with the provisions hereof will (i) require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(ii) violate any applicable law or regulation in any material respect,
(iii) violate the charter, by-laws or other organizational documents of such
Guarantor, (iv) violate any order of any Governmental Authority in any material
respect, (v) violate or result in a default under any indenture, agreement or
other instrument binding upon such Guarantor or its assets, or give rise to a
right thereunder to require any payment to be made by such Guarantor, to the
extent that such violation, default or right to require a payment could
reasonably be expected to have Material Adverse Effect, or (vi) result in the
creation or imposition of any Lien on any asset of such Guarantor other than
pursuant to the Loan Documents.

In addition to the foregoing, each of the Guarantors covenants that, until the
Payment in Full (as defined below) of the Guaranteed Obligations (as defined
below), it will, and, if necessary, will enable the Borrowers to, fully comply
with those covenants and agreements of the Borrowers applicable to such
Guarantor set forth in the Credit Agreement.

SECTION 3. The Guaranty. Each of the Guarantors hereby absolutely, irrevocably
and unconditionally guarantees, jointly with the other Guarantors and severally,
as a primary obligor and not merely as surety, the full and punctual payment and
performance when due (whether at stated maturity, upon acceleration or
otherwise) of the following (collectively, the “Guaranteed Obligations”):
(a) all Obligations, including, without limitation, (i) the principal of and
interest on each Loan made to any Borrower pursuant to the Credit Agreement,
(ii) fees on each Letter of Credit issued pursuant to the Credit Agreement,
(iii) any obligations of any Borrower to reimburse LC Disbursements and to
provide cash collateral with respect to Letters of Credit, (iv) all other fees
and other amounts payable by any Borrower under the Loan Documents, and (v) the
punctual and faithful performance, keeping, observance, and fulfillment by each
Borrower of all of the agreements, conditions, covenants, and obligations of
such Borrower contained in the Loan Documents, and (b) all Secured Swap
Obligations and Secured Banking Services Obligations; provided, however, that
for any Guarantor, the Secured Swap Obligations shall not include Swap
Obligations that constitute Excluded Swap Obligations with respect to such
Guarantor. Without limiting the generality of the foregoing, the “Guaranteed
Obligations” shall include all interest, fees and other amounts described in
foregoing definition accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding. Upon (x) the failure by any Borrower to pay
punctually any such amount or perform such obligation, and (y) such failure
continuing beyond any applicable grace or notice and cure period, each of the
Guarantors agrees that it shall forthwith on demand pay such amount or perform
such obligation at the place and in the manner specified in the relevant Loan
Document, Swap Agreement or Banking Services Agreement. Each of the Guarantors
hereby agrees that this Guaranty is an absolute, irrevocable and unconditional
guaranty of payment and performance and is not a guaranty of collection.

 

Exhibit D-1 – Page 2



--------------------------------------------------------------------------------

As used in this Guaranty, the following terms have the meanings specified below:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee becomes or would become effective with respect to such Swap Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 4. Guaranty Unconditional. The obligations of each Guarantor hereunder
shall be absolute, irrevocable, unconditional and continuing and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by (and, to the fullest extent permitted by applicable law,
each Guarantor hereby absolutely, irrevocably and unconditionally waives any
defenses (other than the defense that the Guaranteed Obligations have been Paid
in Full (as defined below)) to enforcement it may now or hereafter have by
reason of):

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B) any waiver or amendment or other modification of any Loan Document, Swap
Agreement or Banking Services Agreement, including, without limitation, any such
modification which may increase the amount of, or the interest rates or fees
applicable to, any of the Guaranteed Obligations or change any other term of the
Guaranteed Obligations;

(C) any taking, exchange, release, impairment, surrender, compromise,
settlement, waiver, subordination, amendment or other modification, with or
without consideration, of any present or future security or collateral for the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any present or future security or
collateral for the Guaranteed Obligations or any part thereof;

(D) any manner of sale, disposition or application of proceeds of any present or
future security or collateral for the Guaranteed Obligations or any part
thereof, or of any other assets, to all or part of the Guaranteed Obligations;

(E) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets, or any resulting release or
discharge of any obligation of any Borrower or any other guarantor of any of the
Guaranteed Obligations;

 

Exhibit D-1 – Page 3



--------------------------------------------------------------------------------

(F) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Secured Party or any other
Person, whether in connection herewith or in connection with any unrelated
transactions;

(G) the illegality or lack of enforceability or validity of the Guaranteed
Obligations or any part thereof or the illegality or lack of genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral now or at any time hereafter securing the Guaranteed Obligations
or any part thereof, or any other illegality, invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the
Guaranteed Obligations, for any reason related to any Loan Document, Swap
Agreement or Banking Services Agreement or any provision of applicable law,
decree, order or regulation of any jurisdiction purporting to prohibit the
payment by such Borrower or such other guarantor of any of the Guaranteed
Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;

(H) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any present or
future security or collateral for the Guaranteed Obligations or any part
thereof, if any;

(I) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document, Swap Agreement or Banking Services Agreement or
otherwise;

(J) the failure of any Secured Party to disclose to such Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower or any other
guarantor of any of the Guaranteed Obligations now or hereafter known to such
Secured Party; each Guarantor hereby absolutely, irrevocably and unconditionally
waiving any duty of the Administrative Agent and any other Secured Party to
disclose such information;

(K) the election by, or on behalf of, any one or more of the Secured Parties, in
any proceeding instituted under Chapter 11 of Title 11 of the United States Code
(11 U.S.C. 101 et seq.) (such statute and any successor statute, as in effect
from time to time, the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code;

(L) any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(M) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Administrative Agent or any other Secured Party for
repayment of all or any part of the Guaranteed Obligations;

(N) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(O) any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of any of the Guaranteed Obligations, the Administrative Agent,
any Secured Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder or otherwise reduce, release,
prejudice or extinguish its liability under this Guaranty except as provided in
Section 5.

SECTION 5. Discharge Upon Payment In Full or Release: Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until (a)(i) all Guaranteed Obligations described in
clause (a) of the definition thereof have been paid and

 

Exhibit D-1 – Page 4



--------------------------------------------------------------------------------

satisfied in full in cash (other than (A) contingent obligations and (B) Secured
Swap Obligations and Secured Banking Services Obligations as to which
arrangements reasonably satisfactory to the applicable Swap Provider or Banking
Services Provider have been made), and (ii) the termination of all the
Commitments and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Bank have been made) (collectively, “Paid
in Full” or “Payment in Full”), or (b) with respect to any Guarantor, upon the
release of such Guarantor pursuant to Section 9.02(d) of the Credit Agreement.
If at any time any payment of the principal of or interest on any Loan, fees on
any Letter of Credit, any Reimbursement Obligation or any other fee or other
amount payable by any Borrower under any Loan Document, Swap Agreement or
Banking Services Agreement is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of such Borrower or
any of its Affiliates or otherwise, each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time. The parties hereto acknowledge
and agree that each of the Guaranteed Obligations shall be due and payable in
the same currency as such Guaranteed Obligation is denominated, but if currency
control or exchange regulations are imposed in the country which issues such
currency with the result such currency no longer exists or the relevant
Guarantor is not able to make payment in such currency, then all payments to be
made by such Guarantor hereunder in such currency shall instead be made when due
in the Dollar Amount (as of the date of payment) of such payment due, it being
the intention of the parties hereto that each Guarantor takes all risks of the
imposition of any such currency control or exchange regulations.

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors hereby absolutely, irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law,
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Borrower, any other guarantor of any of the Guaranteed Obligations,
or any other Person.

(B) Additional Waivers. Notwithstanding anything herein to the contrary and to
the fullest extent permitted by applicable law, each of the Guarantors hereby
absolutely, irrevocably, unconditionally, knowingly, and expressly waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents, any Swap Agreement or
any Banking Services Agreement or the creation or existence of any Guaranteed
Obligations; (c) notice of the amount of the Guaranteed Obligations, subject,
however, to each Guarantor’s right to make inquiry of the Administrative Agent
to ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of any Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents, Swap Agreements and Banking Services
Agreements; (f) notice of any Default or Event of Default; and (g) all other
notices (except if such notice is specifically required to be given to such
Guarantor hereunder or under the Loan Documents, the applicable Swap Agreement
or the applicable Banking Services Agreement) and demands to which such
Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Secured Parties to institute suit against, or to exhaust any rights and remedies
which the Administrative Agent and the other Secured Parties has or may have
against, the other Guarantors or any third party, or against

 

Exhibit D-1 – Page 5



--------------------------------------------------------------------------------

any collateral provided by the other Guarantors or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations have been
Paid in Full) of the other Guarantors or by reason of the cessation from any
cause whatsoever of the liability of the other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Secured Parties any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Secured Parties; (b) any defense, set-off, counterclaim, or claim, of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, legality, validity or enforceability of the
Guaranteed Obligations or any part thereof or any present or future security or
collateral therefor; (c) any defense such Guarantor has to performance
hereunder, and any right such Guarantor has to be exonerated, arising by reason
of: the impairment or suspension of the Administrative Agent’s and the other
Secured Parties’ rights or remedies against the other Guarantors; the alteration
by the Administrative Agent and the other Secured Parties of the Guaranteed
Obligations; any discharge of the other Guarantors’ obligations to the
Administrative Agent and the other Secured Parties by operation of law as a
result of the Administrative Agent’s and the other Secured Parties’ intervention
or omission; or the acceptance by the Administrative Agent and the other Secured
Parties of anything in partial satisfaction of the Guaranteed Obligations; and
(d) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof, and any act which defers or
delays the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor’s liability hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Secured Parties; or (b) any election by the Administrative Agent and the other
Secured Parties under Section 1111(b) of Title 11 of the Bankruptcy Code, to
limit the amount of, or any collateral securing, its claim against the
Guarantors;

in each case, other than the Payment in Full of the Guaranteed Obligations.

SECTION 7. Subordination of Subrogation; and Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
Paid in Full, (x) the Guarantors (i) shall have no right of subrogation with
respect to the Guaranteed Obligations and (ii) waive any right to enforce any
remedy which the Secured Parties now have or may hereafter have against any
Borrower, any guarantor of all or any part of the Guaranteed Obligations or any
other Person, and (y) the Guarantors waive any benefit of, and any right to
participate in, any present or future security or collateral for the Guaranteed
Obligations or any part thereof. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the Payment in Full
of the Guaranteed Obligations and (B) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are Paid in Full. Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the other Secured Parties
and shall not limit or otherwise affect such Guarantor’s liability hereunder or
the enforceability of this Guaranty, and that the Administrative Agent, the
other Secured Parties and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 7(A).

 

Exhibit D-1 – Page 6



--------------------------------------------------------------------------------

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against any Borrower or any other guarantor of
all or any part of the Guaranteed Obligations (each, an “Obligor”), or against
any of their respective properties, in each case with respect to any
“Intercompany Indebtedness” (as hereinafter defined), shall be subordinate and
subject in right of payment to the prior Payment in Full of all Guaranteed
Obligations; provided that, as long as no Event of Default has occurred and is
continuing, such Guarantor may receive payments of principal, interest and other
amounts from any Obligor with respect to Intercompany Indebtedness, in each case
made in the ordinary course of business. Notwithstanding any right of any
Guarantor to ask, demand, sue for, take or receive any payment from any Obligor,
all rights, liens and security interests of such Guarantor, whether now or
hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Secured Parties in those
assets. No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Guaranteed Obligations have been Paid in Full. If all or
any part of the assets of any Obligor, or the proceeds thereof, are subject to
any distribution, division or application to the creditors of such Obligor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall, in each case, while an Event of
Default shall have occurred and is continuing, be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations have first been Paid in
Full. Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Guarantor upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and while an Event of
Default shall have occurred and is continuing but prior to the Payment in Full
of the Guaranteed Obligations, such Guarantor shall receive and hold the same in
trust, as trustee, for the benefit of the Secured Parties and shall forthwith
deliver the same to the Administrative Agent, for the benefit of the Secured
Parties, in precisely the form received (except for the endorsement or
assignment of such Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by such Guarantor as the property of the Secured Parties. If
such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees
that, except as otherwise permitted by the Credit Agreement, until the
Guaranteed Obligations have been Paid in Full, no Guarantor will assign or
transfer to any Person (other than the Administrative Agent) any claim any such
Guarantor has or may have against any Obligor.

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
Payment in Full of the Guaranteed Obligations, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

Exhibit D-1 – Page 7



--------------------------------------------------------------------------------

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the Payment in Full of the Guaranteed
Obligations.

SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Borrower under any Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of such Borrower, all such amounts
otherwise subject to acceleration under the terms of any Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 9.01 of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of LMI at the address of LMI set
forth in the Credit Agreement or such other address or telecopy number as such
party may hereafter specify for such purpose by notice to the Administrative
Agent in accordance with the provisions of such Section 9.01.

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Secured Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty and
the other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and permitted assigns; provided, that, except as permitted pursuant
to the Credit Agreement (or as permitted pursuant to the consent of the Lenders
required pursuant to the Credit Agreement), no Guarantor shall have any right to
assign its rights

 

Exhibit D-1 – Page 8



--------------------------------------------------------------------------------

or obligations hereunder, and any such assignment in violation of this
Section 13 shall be null and void; and in the event of an assignment of any
amounts payable under the Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.

SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.

SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(A) EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.
NOTHING HEREIN SHALL AFFECT ANY RIGHT THAT ANY HOLDER OF OBLIGATIONS MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AGAINST ANY GUARANTOR OR ITS PROPERTY IN THE COURTS OF ANY JURISDICTION.

(B) EACH PARTY TO THIS AGREEMENT (AND EACH SECURED PARTY BY ACCEPTING THE
BENEFITS OF THIS AGREEMENT) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO
IN PARAGRAPH (A) ABOVE. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(C) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF THE CREDIT AGREEMENT. NOTHING
IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. WITHOUT LIMITING THE FOREGOING,
EACH GUARANTOR HEREBY IRREVOCABLY DESIGNATES LMI, AT ITS ADDRESS SET FORTH IN
SECTION 9.01 OF THE CREDIT AGREEMENT, AS THE DESIGNEE, APPOINTEE AND AGENT OF
SUCH GUARANTOR TO RECEIVE, FOR AND ON BEHALF OF SUCH GUARANTOR, SERVICE OF
PROCESS IN SUCH RESPECTIVE JURISDICTIONS IN ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS GUARANTY.

 

Exhibit D-1 – Page 9



--------------------------------------------------------------------------------

(D) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 18. Expenses of Enforcement, etc. The Guarantors agree to reimburse the
Secured Parties for any reasonable and documented out-of-pocket expenses
(including the reasonable and documented fees, charges and disbursements of any
counsel for any Secured Party) incurred by any Secured Party in connection with
the collection of amounts due under this Guaranty and the enforcement or
protection of its other rights in connection with this Guaranty, including its
rights under this Section and all such reasonable and documented out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Guaranteed Obligations; provided that the Loans Parties shall only be
required to pay the reasonable and documented out-of-pocket legal expenses of a
single counsel for the Secured Parties and, if necessary, of a single local
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all such persons (and, in the case
of a conflict of interest where the person or persons affected by such conflict
informs LMI of such conflict, one additional single counsel for all similarly
situated persons). The Administrative Agent agrees to distribute payments
received from any of the Guarantors hereunder to the other Secured Parties on a
pro rata basis for application in accordance with the terms of the Credit
Agreement.

SECTION 19. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Secured Party and any of its Affiliates may, without notice to any Guarantor and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply in accordance with the terms of the Credit
Agreement or the applicable Swap Agreement or Banking Services Agreement toward
the payment of all or any part of the Guaranteed Obligations (i) any
indebtedness due or to become due from such Secured Party or the Administrative
Agent to any Guarantor, and (ii) any moneys, credits or other property belonging
to any Guarantor, at any time held by or coming into the possession of such
Secured Party or any of its Affiliates.

SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each of the Borrower,
each of the other Guarantors, and any and all endorsers and/or other guarantors
of all or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby agrees
that none of the Secured Parties shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Secured Party shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to

 

Exhibit D-1 – Page 10



--------------------------------------------------------------------------------

disclose any information which such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Secured Party.

SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 24. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Secured Party of any sum
adjudged to be so due in such other currency such Secured Party may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Secured Party in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Secured Party against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Secured Party in the specified currency and (b) amounts shared with other
Secured Parties as a result of allocations of such excess as a disproportionate
payment to such other Secured Party under Section 2.18 of the Credit Agreement,
such Secured Party agrees, by accepting the benefits hereof, to remit such
excess to such Guarantor.

SECTION 25. [Reserved]

SECTION 26. Swap Providers and Banking Services Providers. No Swap Provider or
Banking Services Provider that obtains the benefits of this Guaranty by virtue
of the provisions of this Guaranty or any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
under this Guaranty or under any other Loan Document or otherwise other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Guaranty to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Swap Obligations and Secured Banking Services
Obligations unless the Administrative Agent has received written notice of such
Guaranteed Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Swap Providers and Banking
Services Providers. Each Swap Provider and Banking Services Provider that is not
a party to this Guaranty shall, by accepting the benefits of this Guaranty, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article VIII of the Credit Agreement for itself
and its Affiliates as if a “Lender” party thereto.

 

Exhibit D-1 – Page 11



--------------------------------------------------------------------------------

SECTION 27. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Secured Swap
Obligations; provided, that each Qualified ECP Guarantor shall only be liable
under this Section 27 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 27 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount.
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 27 shall remain in full force and effect until the Guaranteed
Obligations have been Paid in Full. Each Qualified ECP Guarantor intends that
this Section 27 constitute, and this Section 27 shall be deemed to constitute, a
“keepwell, support or other agreement” for the benefit of each other Guarantor
for all purposes of the Commodity Exchange Act.

[Signature Pages Follow]

 

Exhibit D-1 – Page 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

[NAME OF INITIAL GUARANTOR] By:

 

Name: Title:

 

Exhibit D-1 – Page 13



--------------------------------------------------------------------------------

Acknowledged and Agreed

as of the date first above written:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

Name: Title:

 

Exhibit D-1 – Page 14



--------------------------------------------------------------------------------

ANNEX I TO SUBSIDIARY GUARANTEE AGREEMENT

FOR DOMESTIC SUBSIDIARIES

Reference is hereby made to the Guarantee Agreement (the “Guaranty”) made as of
[            ], 20[    ], by and among [NAMES OF INITIAL GUARANTORS]
(collectively, the “Initial Guarantors”, and along with any additional Domestic
Subsidiaries which become parties thereto and together with the undersigned, the
“Guarantors”), in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, under the Credit Agreement. Capitalized terms used herein
and not defined herein shall have the meanings given to them in the Guaranty. By
its execution below, the undersigned [NAME OF NEW GUARANTOR], a [state of
incorporation/organization] [corporation] [partnership] [limited liability
company], agrees to become, and does hereby become, a Guarantor under the
Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR] has executed and delivered this
Annex I counterpart to the Guaranty as of this          day of             ,
20    .

 

[NAME OF NEW GUARANTOR] By:

 

Its:

 

Exhibit D-1 – Page 15



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF SUBSIDIARY GUARANTEE AGREEMENT

FOR FOREIGN SUBSIDIARIES

This SUBSIDIARY GUARANTEE AGREEMENT (this “Guaranty”) is made as of
[            ], 20[    ], by and among each of the undersigned (the “Initial
Guarantors” and along with any additional Foreign Subsidiaries (as defined in
the Credit Agreement referred to below) which become parties to this Guaranty by
executing a supplement hereto in the form attached hereto as Annex I, the
“Guarantors”) in favor of the Administrative Agent (as defined below), for the
ratable benefit of the Secured Parties (as defined below), under the Credit
Agreement referred to below.

WITNESSETH

WHEREAS, LOGMEIN, INC., a Delaware corporation (“LMI”), LOGMEIN IRELAND HOLDING
COMPANY LIMITED, an Irish incorporated limited liability company (“LMI
Ireland”), the additional borrowers from time to time parties thereto (together
with LMI and LMI Ireland, each a “Borrower” and collectively, the “Borrowers”),
the lenders from time to time parties thereto (the “Lenders”), and JPMORGAN
CHASE BANK, N.A., in its capacity as administrative agent (the “Administrative
Agent”) for itself and the other Lenders, have entered into that certain Credit
Agreement dated as of February 18, 2015 (as the same may be amended, modified,
supplemented and/or restated, and as in effect from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrowers;

WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Credit Agreement that each of the Initial Guarantors execute
and deliver this Guaranty, whereby each of the Guarantors shall guarantee the
payment and performance when due of all Guaranteed Obligations (as defined
below); and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to execute and deliver this
Guaranty;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement.

SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall also be true
and correct in all material respects (or, with respect to representations and
warranties already qualified by concepts of materiality, in all respects) on and
as of each date after the Effective Date of the making of a Loan on the occasion
of any Borrowing or the issuance, amendment, renewal or extension of any Letter
of Credit, each of which credit events occurring after the Effective Date shall
be deemed to constitute the making by the Guarantors of such representations and
warranties in such respects on and as of the date of such credit event) that:

(A) Such Guarantor is duly organized or incorporated, validly existing and in
good standing (or the equivalent thereof) under the laws of the jurisdiction of
its organization or incorporation, has

 

Exhibit D-2 – Page 1



--------------------------------------------------------------------------------

all requisite organizational power and authority to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing (or the
equivalent thereof) in, every jurisdiction where such qualification is required.

(B) Such Guarantor has the requisite power and authority and legal right to
execute and deliver this Guaranty and to perform its obligations hereunder. Such
Guarantor’s execution and delivery of this Guaranty and performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other applicable organizational actions and, if required, actions by
stockholders or other equity holders. This Guaranty has been duly executed and
delivered by such Guarantor and constitutes a legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(C) Neither the execution and delivery by such Guarantor of this Guaranty, nor
the consummation by it of the transactions herein contemplated, nor compliance
by it with the provisions hereof will (i) require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or the government or governmental body of any countries or nations outside the
United States of America (“Foreign Governmental Authority”), except such as have
been obtained or made and are in full force and effect, (ii) violate any
applicable U.S. and foreign law or regulation in any material respect,
(iii) violate the charter, by-laws or other organizational documents of such
Guarantor, (iv) violate any order of any Governmental Authority or Foreign
Governmental Authority in any material respect, (v) violate or result in a
default under any indenture, agreement or other instrument binding upon such
Guarantor or its assets, or give rise to a right thereunder to require any
payment to be made by such Guarantor, to the extent that such violation, default
or right to require a payment could reasonably be expected to have Material
Adverse Effect, (vi) result in the creation or imposition of any Lien on any
asset of such Guarantor other than pursuant to the Loan Documents or (vii) would
cause material adverse tax (including foreign tax) consequences to any Borrower
or any Subsidiary.

In addition to the foregoing, each of the Guarantors covenants that, until the
Payment in Full (as defined below) of the Guaranteed Obligations (as defined
below), it will, and, if necessary, will enable the Borrowers to, fully comply
with those covenants and agreements of the Borrowers applicable to such
Guarantor set forth in the Credit Agreement.

SECTION 3. The Guaranty. Each of the Guarantors hereby absolutely, irrevocably
and unconditionally guarantees, jointly with the other Guarantors and severally,
as a primary obligor and not merely as surety, the full and punctual payment and
performance when due (whether at stated maturity, upon acceleration or
otherwise) of the following (collectively, the “Guaranteed Obligations”):
(a) all Obligations of the Foreign Borrowers, including, without limitation,
(i) the principal of and interest on each Loan made to any Foreign Borrower
pursuant to the Credit Agreement, (ii) fees on each Letter of Credit issued to
any Foreign Borrower pursuant to the Credit Agreement, (iii) any obligations of
any Foreign Borrower to reimburse LC Disbursements and to provide cash
collateral with respect to Letters of Credit, (iv) all other fees and other
amounts payable by any Foreign Borrower under the Loan Documents, and (v) the
punctual and faithful performance, keeping, observance, and fulfillment by each
Foreign Borrower of all of the agreements, conditions, covenants, and
obligations of such Foreign Borrower contained in the Loan Documents, and
(b) all Secured Swap Obligations and Secured Banking Services Obligations of any
Foreign Borrower; provided, however, that for any Guarantor, the Secured Swap
Obligations shall not include Swap Obligations that constitute Excluded Swap
Obligations with respect to such Guarantor. Without limiting the generality of
the foregoing, the “Guaranteed Obligations” shall include all interest, fees and
other amounts described in foregoing definition accruing during the

 

Exhibit D-2 – Page 2



--------------------------------------------------------------------------------

pendency of any bankruptcy, insolvency, receivership, examinership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding. Upon (x) the failure by any Foreign Borrower to pay punctually any
such amount or perform such obligation, and (y) such failure continuing beyond
any applicable grace or notice and cure period, each of the Guarantors agrees
that it shall forthwith on demand pay such amount or perform such obligation at
the place and in the manner specified in the relevant Loan Document, Swap
Agreement or Banking Services Agreement. Each of the Guarantors hereby agrees
that this Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance and is not a guaranty of collection.

As used in this Guaranty, the following terms have the meanings specified below:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding US$10,000,000 at the time the relevant
Guarantee becomes or would become effective with respect to such Swap Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 4. Guaranty Unconditional. The obligations of each Guarantor hereunder
shall be absolute, irrevocable, unconditional and continuing and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by (and, to the fullest extent permitted by applicable law,
each Guarantor hereby absolutely, irrevocably and unconditionally waives any
defenses (other than the defense that the Guaranteed Obligations have been Paid
in Full (as defined below)) to enforcement it may now or hereafter have by
reason of):

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B) any waiver or amendment or other modification of any Loan Document, Swap
Agreement or Banking Services Agreement, including, without limitation, any such
modification which may increase the amount of, or the interest rates or fees
applicable to, any of the Guaranteed Obligations or change any other term of the
Guaranteed Obligations;

(C) any taking, exchange, release, impairment, surrender, compromise,
settlement, waiver, subordination, amendment or other modification, with or
without consideration, of any present or future security or collateral for the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any present or future security or
collateral for the Guaranteed Obligations or any part thereof;

(D) any manner of sale, disposition or application of proceeds of any present or
future security or collateral for the Guaranteed Obligations or any part
thereof, or of any other assets, to all or part of the Guaranteed Obligations;

 

Exhibit D-2 – Page 3



--------------------------------------------------------------------------------

(E) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, examinership, reorganization or
other similar proceeding affecting any Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets, or any resulting
release or discharge of any obligation of any Borrower or any other guarantor of
any of the Guaranteed Obligations;

(F) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Secured Party or any other
Person, whether in connection herewith or in connection with any unrelated
transactions;

(G) the illegality or lack of enforceability or validity of the Guaranteed
Obligations or any part thereof or the illegality or lack of genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral now or at any time hereafter securing the Guaranteed Obligations
or any part thereof, or any other illegality, invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the
Guaranteed Obligations, for any reason related to any Loan Document, Swap
Agreement or Banking Services Agreement or any provision of applicable law,
decree, order or regulation of any jurisdiction purporting to prohibit the
payment by such Borrower or such other guarantor of any of the Guaranteed
Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;

(H) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any present or
future security or collateral for the Guaranteed Obligations or any part
thereof, if any;

(I) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document, Swap Agreement or Banking Services Agreement or
otherwise;

(J) the failure of any Secured Party to disclose to such Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower or any other
guarantor of any of the Guaranteed Obligations now or hereafter known to such
Secured Party; each Guarantor hereby absolutely, irrevocably and unconditionally
waiving any duty of the Administrative Agent and any other Secured Party to
disclose such information;

(K) the election by, or on behalf of, any one or more of the Secured Parties, in
any proceeding instituted under Chapter 11 of Title 11 of the United States Code
(11 U.S.C. 101 et seq.) (such statute and any successor statute, as in effect
from time to time, the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code;

(L) any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(M) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Administrative Agent or any other Secured Party for
repayment of all or any part of the Guaranteed Obligations;

(N) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(O) any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of any of the Guaranteed Obligations, the Administrative Agent,
any Secured Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4,

 

Exhibit D-2 – Page 4



--------------------------------------------------------------------------------

constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder or otherwise reduce, release, prejudice or extinguish its liability
under this Guaranty except as provided in Section 5.

SECTION 5. Discharge Upon Payment In Full or Release: Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until (a)(i) all Guaranteed Obligations described in
clause (a) of the definition thereof have been paid and satisfied in full in
cash (other than (A) contingent obligations and (B) Secured Swap Obligations and
Secured Banking Services Obligations as to which arrangements reasonably
satisfactory to the applicable Swap Provider or Banking Services Provider have
been made), and (ii) the termination of all the Commitments and the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank have been made) (collectively, “Paid in Full” or “Payment in
Full”), or (b) with respect to any Guarantor, upon the release of such Guarantor
pursuant to Section 9.02(d) of the Credit Agreement. If at any time any payment
of the principal of or interest on any Loan, fees on any Letter of Credit, any
Reimbursement Obligation or any other fee or other amount payable by any Foreign
Borrower under any Loan Document, Swap Agreement or Banking Services Agreement
is rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, examinership or reorganization of such Foreign Borrower or any of
its Affiliates or otherwise, each of the Guarantors’ obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time. In the case of examinership, the foregoing is subject
at all times to compliance with the procedures set out in section 25 A of the
Companies (Amendment) Act, 1990 (as amended). The parties hereto acknowledge and
agree that each of the Guaranteed Obligations shall be due and payable in the
same currency as such Guaranteed Obligation is denominated, but if currency
control or exchange regulations are imposed in the country which issues such
currency with the result such currency no longer exists or the relevant
Guarantor is not able to make payment in such currency, then all payments to be
made by such Guarantor hereunder in such currency shall instead be made when due
in the Dollar Amount (as of the date of payment) of such payment due, it being
the intention of the parties hereto that each Guarantor takes all risks of the
imposition of any such currency control or exchange regulations.

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors hereby absolutely, irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law,
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Borrower, any other guarantor of any of the Guaranteed Obligations,
or any other Person.

(B) Additional Waivers. Notwithstanding anything herein to the contrary and to
the fullest extent permitted by applicable law, each of the Guarantors hereby
absolutely, irrevocably, unconditionally, knowingly, and expressly waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents, any Swap Agreement or
any Banking Services Agreement or the creation or existence of any Guaranteed
Obligations; (c) notice of the amount of the Guaranteed Obligations, subject,
however, to each Guarantor’s right to make inquiry of the Administrative Agent
to ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of any Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand,

 

Exhibit D-2 – Page 5



--------------------------------------------------------------------------------

protest, and notice thereof as to any instruments among the Loan Documents, Swap
Agreements and Banking Services Agreements; (f) notice of any Default or Event
of Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents,
the applicable Swap Agreement or the applicable Banking Services Agreement) and
demands to which such Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Secured Parties to institute suit against, or to exhaust any rights and remedies
which the Administrative Agent and the other Secured Parties has or may have
against, the other Guarantors or any third party, or against any collateral
provided by the other Guarantors or any third party; and each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guaranteed Obligations have been Paid in Full) of the
other Guarantors or by reason of the cessation from any cause whatsoever of the
liability of the other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Secured Parties any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Secured Parties; (b) any defense, set-off, counterclaim, or claim, of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, legality, validity or enforceability of the
Guaranteed Obligations or any part thereof or any present or future security or
collateral therefor; (c) any defense such Guarantor has to performance
hereunder, and any right such Guarantor has to be exonerated, arising by reason
of: the impairment or suspension of the Administrative Agent’s and the other
Secured Parties’ rights or remedies against the other Guarantors; the alteration
by the Administrative Agent and the other Secured Parties of the Guaranteed
Obligations; any discharge of the other Guarantors’ obligations to the
Administrative Agent and the other Secured Parties by operation of law as a
result of the Administrative Agent’s and the other Secured Parties’ intervention
or omission; or the acceptance by the Administrative Agent and the other Secured
Parties of anything in partial satisfaction of the Guaranteed Obligations; and
(d) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof, and any act which defers or
delays the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor’s liability hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Secured Parties; or (b) any election by the Administrative Agent and the other
Secured Parties under Section 1111(b) of Title 11 of the Bankruptcy Code, to
limit the amount of, or any collateral securing, its claim against the
Guarantors;

in each case, other than the Payment in Full of the Guaranteed Obligations.

SECTION 7. Subordination of Subrogation; and Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
Paid in Full, (x) the Guarantors (i) shall have no right of subrogation with
respect to the Guaranteed Obligations and (ii) waive any right to enforce any
remedy which the Secured Parties now have or may hereafter have against any
Borrower, any guarantor of all or any part of the Guaranteed Obligations or any
other Person, and (y) the Guarantors waive any benefit of, and any right to
participate in, any present or future security or collateral for the Guaranteed
Obligations or any part thereof. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to

 

Exhibit D-2 – Page 6



--------------------------------------------------------------------------------

subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the Payment in Full of the Guaranteed
Obligations and (B) waives any and all defenses available to a surety, guarantor
or accommodation co-obligor until the Guaranteed Obligations are Paid in Full.
Each Guarantor acknowledges and agrees that this subordination is intended to
benefit the Administrative Agent and the other Secured Parties and shall not
limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Secured Parties and their respective successors and assigns are intended third
party beneficiaries of the waivers and agreements set forth in this
Section 7(A).

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against any Borrower or any other guarantor of
all or any part of the Guaranteed Obligations (each, an “Obligor”), or against
any of their respective properties, in each case with respect to any
“Intercompany Indebtedness” (as hereinafter defined), shall be subordinate and
subject in right of payment to the prior Payment in Full of all Guaranteed
Obligations; provided that, as long as no Event of Default has occurred and is
continuing, such Guarantor may receive payments of principal, interest and other
amounts from any Obligor with respect to Intercompany Indebtedness, in each case
made in the ordinary course of business. Notwithstanding any right of any
Guarantor to ask, demand, sue for, take or receive any payment from any Obligor,
all rights, liens and security interests of such Guarantor, whether now or
hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Secured Parties in those
assets. No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Guaranteed Obligations have been Paid in Full. If all or
any part of the assets of any Obligor, or the proceeds thereof, are subject to
any distribution, division or application to the creditors of such Obligor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, examinership, assignment for
the benefit of creditors or any other action or proceeding, or if the business
of any such Obligor is dissolved or if substantially all of the assets of any
such Obligor are sold, then, and in any such event (such events being herein
referred to as an “Insolvency Event”), any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Obligor
to any Guarantor (“Intercompany Indebtedness”) shall, in each case, while an
Event of Default shall have occurred and is continuing, be paid or delivered
directly to the Administrative Agent for application on any of the Guaranteed
Obligations, due or to become due, until such Guaranteed Obligations have first
been Paid in Full. Should any payment, distribution, security or instrument or
proceeds thereof be received by the applicable Guarantor upon or with respect to
the Intercompany Indebtedness after any Insolvency Event and while an Event of
Default shall have occurred and is continuing but prior to the Payment in Full
of the Guaranteed Obligations, such Guarantor shall receive and hold the same in
trust, as trustee, for the benefit of the Secured Parties and shall forthwith
deliver the same to the Administrative Agent, for the benefit of the Secured
Parties, in precisely the form received (except for the endorsement or
assignment of such Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by such Guarantor as the property of the Secured Parties. If
such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees
that, except as otherwise permitted by the Credit Agreement, until the
Guaranteed Obligations have been Paid in Full, no Guarantor will assign or
transfer to any Person (other than the Administrative Agent) any claim any such
Guarantor has or may have against any Obligor.

 

Exhibit D-2 – Page 7



--------------------------------------------------------------------------------

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
Payment in Full of the Guaranteed Obligations, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the Payment in Full of the Guaranteed
Obligations.

SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar U.S. and foreign statute or common law. In determining the
limitations, if any, on the amount of any Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.

SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Borrower under any Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of such Borrower, all such amounts
otherwise subject to acceleration under the terms of any Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 9.01 of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of LMI at the address of LMI set
forth in the Credit Agreement or such other address or telecopy number as such
party may hereafter specify for such purpose by notice to the Administrative
Agent in accordance with the provisions of such Section 9.01.

 

Exhibit D-2 – Page 8



--------------------------------------------------------------------------------

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Secured Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty and
the other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and permitted assigns; provided, that, except as permitted pursuant
to the Credit Agreement (or as permitted pursuant to the consent of the Lenders
required pursuant to the Credit Agreement), no Guarantor shall have any right to
assign its rights or obligations hereunder, and any such assignment in violation
of this Section 13 shall be null and void; and in the event of an assignment of
any amounts payable under the Loan Documents in accordance with the respective
terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.

SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(A) EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.
NOTHING HEREIN SHALL AFFECT ANY RIGHT THAT ANY HOLDER OF OBLIGATIONS MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AGAINST ANY GUARANTOR OR ITS PROPERTY IN THE COURTS OF ANY JURISDICTION.

(B) EACH PARTY TO THIS AGREEMENT (AND EACH SECURED PARTY BY ACCEPTING THE
BENEFITS OF THIS AGREEMENT) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO
IN PARAGRAPH (A) ABOVE. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Exhibit D-2 – Page 9



--------------------------------------------------------------------------------

(C) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF THE CREDIT AGREEMENT. NOTHING
IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. WITHOUT LIMITING THE FOREGOING,
EACH GUARANTOR HEREBY IRREVOCABLY DESIGNATES LMI, AT ITS ADDRESS SET FORTH IN
SECTION 9.01 OF THE CREDIT AGREEMENT, AS THE DESIGNEE, APPOINTEE AND AGENT OF
SUCH GUARANTOR TO RECEIVE, FOR AND ON BEHALF OF SUCH GUARANTOR, SERVICE OF
PROCESS IN SUCH RESPECTIVE JURISDICTIONS IN ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS GUARANTY.

(D) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 18. Expenses of Enforcement, etc. The Guarantors agree to reimburse the
Secured Parties for any reasonable and documented out-of-pocket expenses
(including the reasonable and documented fees, charges and disbursements of any
counsel for any Secured Party) incurred by any Secured Party in connection with
the collection of amounts due under this Guaranty and the enforcement or
protection of its other rights in connection with this Guaranty, including its
rights under this Section and all such reasonable and documented out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Guaranteed Obligations; provided that the Loans Parties shall only be
required to pay the reasonable and documented out-of-pocket legal expenses of a
single counsel for the Secured Parties and, if necessary, of a single local
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all such persons (and, in the case
of a conflict of interest where the person or persons affected by such conflict
informs LMI of such conflict, one additional single counsel for all similarly
situated persons). The Administrative Agent agrees to distribute payments
received from any of the Guarantors hereunder to the other Secured Parties on a
pro rata basis for application in accordance with the terms of the Credit
Agreement.

SECTION 19. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Secured Party and any of its Affiliates may, without notice to any Guarantor and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply in accordance with the terms of the Credit
Agreement or the applicable Swap Agreement or Banking Services Agreement toward
the payment of all or any part of the Guaranteed Obligations (i) any
indebtedness due or to become due from such Secured Party or the Administrative
Agent to any Guarantor, and (ii) any moneys, credits or other property belonging
to any Guarantor, at any time held by or coming into the possession of such
Secured Party or any of its Affiliates.

 

Exhibit D-2 – Page 10



--------------------------------------------------------------------------------

SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each of the Borrower,
each of the other Guarantors, and any and all endorsers and/or other guarantors
of all or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby agrees
that none of the Secured Parties shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Secured Party shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Secured Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to such Guarantor.

SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Secured Party.

SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 24. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Secured Party of any sum
adjudged to be so due in such other currency such Secured Party may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Secured Party in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Secured Party against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Secured Party in the specified currency and (b) amounts shared with other
Secured Parties as a result of allocations of such excess as a disproportionate
payment to such other Secured Party under Section 2.18 of the Credit Agreement,
such Secured Party agrees, by accepting the benefits hereof, to remit such
excess to such Guarantor.

SECTION 25. [Reserved]

 

Exhibit D-2 – Page 11



--------------------------------------------------------------------------------

SECTION 26. Swap Providers and Banking Services Providers. No Swap Provider or
Banking Services Provider that obtains the benefits of this Guaranty by virtue
of the provisions of this Guaranty or any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
under this Guaranty or under any other Loan Document or otherwise other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Guaranty to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Swap Obligations and Secured Banking Services
Obligations unless the Administrative Agent has received written notice of such
Guaranteed Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Swap Providers and Banking
Services Providers. Each Swap Provider and Banking Services Provider that is not
a party to this Guaranty shall, by accepting the benefits of this Guaranty, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article VIII of the Credit Agreement for itself
and its Affiliates as if a “Lender” party thereto.

SECTION 27. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Secured Swap
Obligations; provided, that each Qualified ECP Guarantor shall only be liable
under this Section 27 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 27 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount.
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 27 shall remain in full force and effect until the Guaranteed
Obligations have been Paid in Full. Each Qualified ECP Guarantor intends that
this Section 27 constitute, and this Section 27 shall be deemed to constitute, a
“keepwell, support or other agreement” for the benefit of each other Guarantor
for all purposes of the Commodity Exchange Act.

[Signature Pages Follow]

 

Exhibit D-2 – Page 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

Signed and Delivered as a Deed by [INSERT NAME OF ATTORNEY]

 

Attorney

 

as duly appointed attorney for and on behalf of LogMeIn Ireland Limited in the
presence of:

 

Witness Signature Address Occupation

 

Exhibit D-2 – Page 13



--------------------------------------------------------------------------------

Acknowledged and Agreed

as of the date first above written:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

Name: Title:

 

Exhibit D-2 – Page 14



--------------------------------------------------------------------------------

ANNEX I TO SUBSIDIARY GUARANTEE AGREEMENT

FOR FOREIGN SUBSIDIARIES

Reference is hereby made to the Guarantee Agreement (the “Guaranty”) made as of
[                    ], 20[    ], by and among [NAMES OF INITIAL GUARANTORS]
(collectively, the “Initial Guarantors”, and along with any additional Foreign
Subsidiaries which become parties thereto and together with the undersigned, the
“Guarantors”), in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, under the Credit Agreement. Capitalized terms used herein
and not defined herein shall have the meanings given to them in the Guaranty. By
its execution below, the undersigned [NAME OF NEW GUARANTOR], a [country of
incorporation/organization] [corporation] [partnership] [limited liability
company], agrees to become, and does hereby become, a Guarantor under the
Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR] has executed and delivered this
Annex I counterpart to the Guaranty as of this          day of
                    , 20    .

 

[NAME OF NEW GUARANTOR] By:

 

Its:

 

Exhibit D-2 – Page 15



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INCREASING LENDER AGREEMENT

INCREASING LENDER AGREEMENT, dated                     , 20     (this
“Agreement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of February 18, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among LogMeIn,
Inc., a Delaware corporation (“LMI”), LogMeIn Ireland Holding Company Limited,
an Irish incorporated limited liability company (“LMI Ireland”), the additional
borrowers from time to time parties thereto (together with LMI and LMI Ireland,
each a “Borrower” and collectively, the “Borrowers”), the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) for itself and the other Lenders. Capitalized terms used
herein and not defined herein shall have the meanings defined in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, LMI has the right,
subject to the terms and conditions thereof, to effectuate from time to time an
increase in the Revolving Commitments under the Credit Agreement by requesting
one or more Lenders to increase the amount of its Revolving Commitment;

WHEREAS, LMI has given notice to the Administrative Agent of its intention to
increase the Revolving Commitments pursuant to Section 2.21; and

WHEREAS, pursuant to Section 2.21, the undersigned Increasing Lender now desires
to increase the amount of its Revolving Commitment under the Credit Agreement by
executing and delivering to LMI and the Administrative Agent this Agreement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Agreement it shall have its
Revolving Commitment increased by $        , thereby making the aggregate amount
of its Revolving Commitment equal to $        .

 

2. LMI hereby represents and warrants that on the proposed date of the
effectiveness of the increase in the Revolving Commitments contemplated hereby,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement are and shall be satisfied both before and immediately after
giving effect to such increase in the Revolving Commitments and (B) the
Borrowers are and shall be in pro forma compliance with each financial covenant
set forth in Section 6.10 of the Credit Agreement as determined in the manner
required by Section 2.21 of the Credit Agreement.

 

3. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

4. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:

 

Name: Title:

Accepted and agreed to as of the date first written above:

 

LOGMEIN, INC. By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:

 

Name: Title:

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF AUGMENTING LENDER AGREEMENT

Dated as of [                    ], 20[    ]

Reference is made to the Credit Agreement, dated as of February 18, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LogMeIn, Inc., a Delaware corporation ( “LMI”) LogMeIn
Ireland Holding Company Limited, an Irish incorporated limited liability company
(“LMI Ireland”), each of the Additional Borrowers party thereto (together with
LMI and LMI Ireland, each a “Borrower” and collectively, the “Borrowers”), the
Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

[                    ], a [                    ] (the “Additional Lender”),
hereby agrees to become a Lender party to the Credit Agreement, subject to and
in accordance with the following provisions:

1. Commitment to Lend.

(a) Subject to the terms and conditions set forth in this Augmenting Lender
Agreement and the Credit Agreement, the Additional Lender hereby agrees to lend
to any Borrower, and any Borrower may borrow, repay, and reborrow from time to
time from the Additional Lender Effective Date (defined below) hereof up to but
not including the Maturity Date upon notice by LMI to the Administrative Agent
given in accordance with Section 2.03 of the Credit Agreement, such Revolving
Loans as are requested by LMI on behalf of the requesting Borrower up to a
maximum aggregate amount outstanding (after giving effect to all amounts
requested) at any one time equal to the Additional Lender’s Commitment; provided
that the sum of the outstanding amount of the Loans under the Credit Agreement
(after giving effect to all amounts requested) shall not at any time exceed the
aggregate amount of all Commitments.

(b) The Additional Lender’s Commitment amount, as of the Additional Lender
Effective Date, is $[            ], and such Additional Lender’s Commitment
expressed as a percentage of all Commitments of all of the Lenders as of the
date hereof is [    ]%.

2. Additional Lender’s Representations. The Additional Lender hereby represents
and warrants to, and agrees with, the other parties to the Credit Agreement as
follows:

(a) The Additional Lender has received a copy of the Credit Agreement, together
with copies of the most recent financial statements referred to in Section 5.01.

(b) The extensions of credit made under the Credit Agreement are commercial
loans and letters of credit and not investments in a business enterprise or
securities. The Additional Lender is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and has, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Augmenting Lender Agreement as a
Lender, and to make, acquire or hold Loans under the Credit Agreement.

(c) The Additional Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning LMI and its Affiliates)
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or



--------------------------------------------------------------------------------

not taking action under or based upon the Credit Agreement, any related
agreement or any document furnished thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations under the Credit Agreement.

(d) The Additional Lender hereby irrevocably appoints the Administrative Agent
as its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Credit Agreement, together with such actions and powers as
are reasonably incidental thereto.

(e) The Additional Lender agrees that it will perform all of the obligations
that by the terms of the Credit Agreement are required to be performed by it as
a Lender.

(f) The Additional Lender is legally authorized to enter into this Augmenting
Lender Agreement.

3. Additional Lender Effective Date. The effective date for this Augmenting
Lender Agreement shall be [                    ], 20[    ] (the “Additional
Lender Effective Date”). Following the execution of this Augmenting Lender
Agreement by the Additional Lender, the consent of the Administrative Agent, LMI
and each Issuing Bank having been obtained, and the other requirements set forth
in Section 2.21(b) of the Credit Agreement having been satisfied, the
Administrative Agent shall record in the Register the Additional Lender’s
Commitment. Schedule 2.01A to the Credit Agreement shall thereupon be replaced
as of the Additional Lender Effective Date by the Schedule 1 annexed hereto.

4. Rights Under Credit Agreement. Upon such acceptance and recording, from and
after the Additional Lender Effective Date, the Additional Lender shall be a
party to the Credit Agreement and, to the extent provided in this Augmenting
Lender Agreement, have the rights and obligations of a Lender thereunder.

5. Governing Law. THIS AUGMENTING LENDER AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6. Counterparts; Electronic Execution. The provisions of Section 9.06 of the
Credit Agreement as to counterparts and electronic execution are hereby
incorporated into this Augmenting Lender Agreement by reference, mutatis
mutandis, as if such provisions were fully set forth herein.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Augmenting Lender Agreement to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

 

[NAME OF ADDITIONAL LENDER] By:

 

Name: Title:

 

CONSENTED TO:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

Name: Title:

LOGMEIN, INC.,

as Administrative Borrower

By:

 

Name: Title: [NAME OF RELEVANT PARTY]6 By:

 

Name: Title:

 

6  Consent of each Issuing Bank required